EXHIBIT 10.11

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

DATED

 

JUNE 24, 2004

 

VIEWSONIC EUROPE LIMITED

and others as Chargors

 

and

 

BURDALE FINANCIAL LIMITED

 

 

--------------------------------------------------------------------------------

DEED OF DEBENTURE

--------------------------------------------------------------------------------

 

 

Nabarro Nathanson

Lacon House

Theobald’s Road

London  WC1X 8RW

 

Tel:  020 7524 6000

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject matter

 

 

 

 

 

1.

 

DEFINITIONS AND INTERPRETATION

1

2.

 

FIXED SECURITY

7

3.

 

FLOATING CHARGE

9

4.

 

REPRESENTATIONS AND WARRANTIES

9

5.

 

UNDERTAKINGS

12

6.

 

WHEN SECURITY BECOMES ENFORCEABLE

19

7.

 

ENFORCEMENT OF SECURITY

19

8.

 

RECEIVER

21

9.

 

POWERS OF RECEIVER

22

10.

 

APPLICATION OF PROCEEDS

25

11.

 

EXPENSES AND INDEMNITY

26

12.

 

DELEGATION

26

13.

 

FURTHER ASSURANCES

26

14.

 

POWER OF ATTORNEY

27

15.

 

CONTINUING SECURITY

27

16.

 

MISCELLANEOUS

29

17.

 

RELEASE

30

18.

 

RIGHTS AND REMEDIES

30

19.

 

NOTICES

31

20.

 

GOVERNING LAW AND JURISDICTION

31

 

SCHEDULE 1

The Chargors

32

SCHEDULE 2

Mortgaged Property

33

SCHEDULE 3

Forms of Notice to Banks and Acknowledgement

34

 

Part I - Blocked Accounts

34

 

Part II - Other Accounts Other Accounts Notice

34

SCHEDULE 4

Group Shares

41

SCHEDULE 5

Other Accounts

42

SCHEDULE 6

Deed of Accession

43

SCHEDULE 7

Specified Intellectual Property

47

SCHEDULE 8

Specified Equipment

48

 

i

--------------------------------------------------------------------------------


 

DEED OF DEBENTURE

 

DATE

JUNE  2004

 

 

PARTIES

 

(1)                       VIEWSONIC EUROPE LIMITED (registered in England and
Wales under company registration number 03131161) (the “Company”);

 

(2)                       THE COMPANIES (if any) identified in Schedule 1
(together with the Company and each person which becomes a party to this Deed by
executing a Deed of Accession, each a “Chargor” and together the “Chargors”);
and

 

(3)                       BURDALE FINANCIAL LIMITED (registered in England and
Wales under company registration number 2656007) (“Burdale”).

 

RECITALS

 

(A)                   The Chargors enter into this Deed to secure the repayment
and satisfaction of the Secured Liabilities.

 

(B)                     The Chargors and Burdale intend that this document take
effect as a deed notwithstanding that it may be executed under hand.

 

IT IS AGREED AS FOLLOWS:

 


1.                           DEFINITIONS AND INTERPRETATION

 


1.1                                          IN THIS DEED:

 

“Blocked Accounts”

 

means the bank accounts of the Chargors specified in Part I of schedule 5 and/or
in the schedule to any Deed of Accession and/or such other bank accounts of the
Chargors as Burdale may approve;

 

“Book Debts”

 

means:

 

(a)                        all book and other debts in existence from time to
time (including, without limitation, any sums whatsoever owed by banks or
similar institutions) both present and future, actual or contingent, due, owing
to or which may become due, owing to or purchased or otherwise acquired by any
Chargor; and

 

1

--------------------------------------------------------------------------------


 

(b)                       the benefit of all rights whatsoever relating to the
debts referred to above including, without limitation, any related agreements,
documents, rights and remedies (including, without limitation, negotiable or
non-negotiable instruments, guarantees, indemnities, legal and equitable
charges, reservation of proprietary rights, rights of tracing, unpaid vendor’s
liens and all similar connected or related rights and assets);

 

“Charged Accounts”

 

means the Blocked Accounts and the Other Accounts;

 

“Dangerous Substance”

 

means any substance of whatever kind and form and in whatever combination
capable of causing harm to any lifeform or the environment;

 

“Deed of Accession”

 

means a deed of accession substantially in the form set out in Schedule 6;

 

“Environmental Law”

 

means all laws, regulations, directives, statutes and any guidance, circular or
regulations issued thereunder, subordinate legislation, common law, equity, all
other international, national and local laws and all judgments, orders,
instructions or awards of any court or competent authority concerning the
protection of or compensation for damage to human health, the environment, or
the condition, of any work place or the generation, dealing with, or disposal of
any Dangerous Substance;

 

“Environmental Licence”

 

means any consent, approval, authorisation, exemption, licence, order,
permission, condition, recording, registration, variation, modification or
transfer required by any Environmental Law;

 

“Environmental Proceedings”

 

means any written claim or demand or any criminal, civil, judicial, regulatory
or administrative proceedings, suit or action or other enforcement process
brought or taken under any Environmental Laws (including without limitation any
written claim or demand etc in respect of any Remedial Works) or any matter
which would be the subject of any such written claim or demand etc but where
liability has been admitted or otherwise settled or agreed;

 

“Equipment”

 

means (save to the extent that any such items form part of such Chargor’s stock
in trade) all present and future plant, equipment, machinery, computers and
computer hardware and software (whether owned or licensed), vehicles, tools,
furniture and fixtures and all attachments, accessories owned by any Chargor and
property

 

2

--------------------------------------------------------------------------------


 

(other than Fixtures) now or in future relating to it or used in connection with
it and replacements and substitutions for it wherever located;

 

“Event of Default”

 

is defined in the Facility Agreement;

 

“Facility Agreement”

 

means the facility agreement dated on or about today’s date between the Company
and others as Facility Companies and/or Guarantors and Burdale;

 

“Facility Company”

 

is defined in the Facility Agreement;

 

“Finance Documents”

 

is defined in the Facility Agreement;

 

“Fixtures”

 

means all fixtures and fittings (including, without limitation, those of trade)
and fixed plant and machinery on the Mortgaged Property;

 

“Group Shares”

 

means all shares specified in Schedule 4 or in the Schedule to any Deed of
Accession or, when used in relation to a particular Chargor, such of those
shares as are specified against its name in Schedule 4 or in the Schedule to any
Deed of Accession, together in each case with all other stocks, shares,
debentures, bonds, warrants, coupons or other securities and investments now or
in the future owned by any or (when used in relation to a particular Chargor)
that Chargor from time to time;

 

“Insurances”

 

means all contracts and policies of insurance taken out by or for a Chargor or
in which any Chargor has an interest (to the extent of that interest);

 

“Intellectual Property”

 

means all subsisting patents and subsisting rights of a similar nature held in
any part of the world, applications for patents and such rights, divisions and
continuations of such applications for patents, registered and unregistered
trade marks, registered designs, utility models (in each case for their full
period and all extensions and renewals of them), applications for any of them
and the right to apply for any of them in any part of the world, inventions,
confidential information, Know-how, business names, trade names, brand names,
copyright and rights in the nature of copyright, design rights and get-up and
any similar rights existing in any country; and the benefit (subject to the
burden) of any and all

 

3

--------------------------------------------------------------------------------


 

agreements, arrangements and licences in connection with any of the foregoing
including but not limited to the Specified Intellectual Property;

 

“Know-how”

 

means all the body of knowledge, technical experience, expertise and skills,
technical processes, secret processes, formulae and technical information held
by any Chargor and relating to its business, which is not in the public domain;

 

“Local Accounts”

 

means the bank accounts of the Chargors specified in Part III of Schedule 5;

 

“Mortgaged Property”

 

means any freehold or leasehold property (including the Premises) the subject of
the security created by this Deed;

 

“Obligors”

 

is defined in the Facility Agreement;

 

“Other Accounts”

 

includes (i)  the bank accounts of the Chargors specified in Part II of
Schedule 5 and/or in the Schedule to any Deed of Accession and/or such other
bank accounts of the Chargors as Burdale may permit and (ii) the Local Accounts;

 

“Permitted Security Interest”

 

means any Security Interest which any Chargor is permitted to create or maintain
under the terms of the Facility Agreement;

 

“Premises”

 

means any building or other edifice on the Mortgaged Property or other Security
Asset;

 

“receiver”

 

includes any receiver, receiver and manager or administrative receiver;

 

“Receiver”

 

means any individual or individuals (who may be an employee or employees of
Burdale) for the time being and from time to time appointed by Burdale to be a
receiver or receivers (and, where more than one individual is appointed jointly,
they shall have the power to act severally, unless Burdale shall specify to the
contrary in their appointment) under this Deed and, where the context shall
admit, any individual or individuals for the time being and from time to time so
appointed in substitution, provide always that all such individuals shall be
qualified under the Insolvency Act 1986 to act as a receiver of the property of
any company with

 

4

--------------------------------------------------------------------------------


 

respect to which he is appointed or as an administrative receiver of any such
company;

 

“Related Rights”

 

means, in relation to the Group Shares, all dividends and other distributions
paid or payable after today’s date on all or any of the Group Shares and all
stocks, shares, securities (and the dividends or interest on them), rights,
money or property accruing or offered at any time by way of redemption, bonus,
preference, option rights or otherwise to or in respect of any of the Group
Shares or in substitution or exchange for any of the Group Shares;

 

“Remedial Works”

 

means:

 

(a)                        any investigation, inspection, sampling or monitoring
works; or

 

(b)                       any works, steps or measures to treat, abate, remove,
remedy, contain, control, manage or ameliorate the presence or actual or
potential effect of any Dangerous Substance or any harm to the environment or
human health or pollution of the environment;

 

“Secured Liabilities”

 

means all present and future obligations and liabilities, whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever, of each Obligor to Burdale except for any obligation which, if it
were so included, would result in a contravention of section 151 of the
Companies Act 1985;

 

“Security Assets”

 

means all assets of each Chargor the subject of any security created by this
Deed (and includes the Mortgaged Property);

 

“Security Interest”

 

is defined in the Facility Agreement;

 

“Security Period”

 

means the period beginning on the date of this Deed and ending on the date on
which the Secured Liabilities have been irrevocably and unconditionally
satisfied in full.  If any amount paid by any Chargor and/or in connection with
the satisfaction of the Secured Liabilities is capable of being avoided or
otherwise set aside on the liquidation or administration of such Chargor or
otherwise, then that amount shall not be considered to have been irrevocably
paid for the purpose of this Deed;

 

5

--------------------------------------------------------------------------------


 

“Security Shares”

 

means the Group Shares and the Related Rights and, in the case of a particular
Chargor, means such of the Group Shares as are held by it at the relevant time,
together with all Related Rights in respect of such Group Shares;

 

“Specified Equipment”

 

means the Equipment (if any) specified in Schedule 8 or in the Schedule to any
Deed of Accession;

 

“Specified Intellectual Property”

 

means the registered Intellectual Property (if any) specified in Schedule 7 or
in the Schedule to any Deed of Accession.

 


1.2                                          CONSTRUCTION


 


1.2.1                                                    ANY REFERENCE IN THIS
DEED TO:


 

(A)                       “ASSETS” INCLUDES PRESENT AND FUTURE PROPERTIES,
REVENUES AND RIGHTS OF EVERY DESCRIPTION;

 

(B)                      AN “AUTHORISATION” MEANS AN AUTHORISATION, CONSENT,
APPROVAL, LICENCE, RESOLUTION, FILING OR REGISTRATION;

 

(C)                       A “FINANCE DOCUMENT” OR ANY OTHER AGREEMENT OR
INSTRUMENT IS A REFERENCE TO THAT FINANCE DOCUMENT OR OTHER AGREEMENT OR
INSTRUMENT AS AMENDED OR NOVATED;

 

(D)                      “INDEBTEDNESS” INCLUDES ANY OBLIGATION (WHETHER
INCURRED AS PRINCIPAL OR AS SURETY) FOR THE PAYMENT OR REPAYMENT OF MONEY,
WHETHER PRESENT OR FUTURE, ACTUAL OR CONTINGENT;

 

(E)                       A “PERSON” INCLUDES ANY PERSON, FIRM, COMPANY,
CORPORATION, GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY ASSOCIATION, TRUST OR
PARTNERSHIP (WHETHER OR NOT HAVING SEPARATE LEGAL PERSONALITY) OR TWO OR MORE OF
THE FOREGOING;

 

(F)                         A “REGULATION” INCLUDES ANY REGULATION, RULE,
OFFICIAL DIRECTIVE, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY GOVERNMENTAL, INTERGOVERNMENTAL OR SUPRANATIONAL BODY, AGENCY,
DEPARTMENT OR REGULATORY, SELF-REGULATORY OR OTHER AUTHORITY OR ORGANISATION;

 

(G)                      A PROVISION OF LAW IS A REFERENCE TO THAT PROVISION AS
AMENDED OR RE-ENACTED;

 

(H)                      WORDS IMPORTING THE SINGULAR SHALL INCLUDE THE PLURAL
AND VICE VERSA;

 

(I)                          A CHARGE OR MORTGAGE OF ANY FREEHOLD OR LEASEHOLD
PROPERTY INCLUDES ALL PREMISES AND FIXTURES ON THAT PROPERTY, THE PROCEEDS OF
SALE OF ANY PART OF THAT PROPERTY, AND THE BENEFIT OF ANY COVENANTS FOR TITLE
(OR ANY MONIES PAID OR PAYABLE IN RESPECT OF THEM) GIVEN OR ENTERED INTO BY ANY
PREDECESSOR IN TITLE IN RESPECT OF THAT PROPERTY;

 

(J)                          ANY PARTY OR PERSON INCLUDES ANY PERSON DERIVING
TITLE FROM IT OR ANY SUCCESSOR, TRANSFEREE OR ASSIGNEE.

 


1.3                                          CLAUSE AND SCHEDULE HEADINGS ARE
FOR EASE OF REFERENCE ONLY.


 


1.4                                          AN EVENT OF DEFAULT IS “CONTINUING”
IF IT HAS NOT BEEN WAIVED.

 

6

--------------------------------------------------------------------------------


 


1.5                                          CAPITALISED TERMS DEFINED IN THE
FACILITY AGREEMENT HAVE THE SAME MEANING WHEN USED IN THIS DEED UNLESS THE
CONTEXT REQUIRES OTHERWISE.


 


1.6                                          IF AT ANY TIME THE COMPANY IS THE
ONLY CHARGOR THE REFERENCES IN THIS AGREEMENT TO “CHARGORS” SHALL, WHILST SUCH
CIRCUMSTANCE IS CONTINUING, BE CONSTRUED ACCORDINGLY.


 


1.7                                          THE TERMS OF THE OTHER FINANCE
DOCUMENTS AND OF ANY SIDE LETTERS BETWEEN THE PARTIES TO THIS DEED IN RELATION
TO THE FINANCE DOCUMENTS ARE INCORPORATED IN THIS DEED TO THE EXTENT REQUIRED
FOR ANY PURPORTED DISPOSITION OF THE MORTGAGED PROPERTY IN THIS DEED TO BE A
VALID DISPOSITION IN ACCORDANCE WITH SECTION 2(1) OF THE LAW OF PROPERTY
(MISCELLANEOUS PROVISIONS) ACT 1989.


 


1.8                                          EVERY DISPOSITION EFFECTED BY THIS
DEED IS MADE WITH FULL TITLE GUARANTEE.  THE OTHER TERMS OF THIS DEED DO NOT
LIMIT OR EXTEND ANY OF THE COVENANTS IMPLIED BY VIRTUE OF PART 1 OF THE LAW OF
PROPERTY (MISCELLANEOUS PROVISIONS) ACT 1994 BUT CREATE SEPARATE AND INDEPENDENT
OBLIGATIONS HAVING EFFECT CUMULATIVELY WITH THOSE IMPLIED COVENANTS.


 


1.9                                          EACH OF THE CHARGES IN CLAUSE 2
OVER EACH CATEGORY OF THE ASSETS, EACH ASSET AND EACH SUB-CATEGORY OF EACH ASSET
SPECIFIED IN SUCH CLAUSE SHALL BE READ AND CONSTRUED SEPARATELY, AS THOUGH EACH
SUCH CATEGORY, ASSET AND SUB-CATEGORY WERE CHARGED INDEPENDENTLY AND SEPARATELY
OF EACH OTHER.


 


1.10                                    IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF THIS DEED AND THE PROVISIONS OF THE FACILITY AGREEMENT THE
PROVISIONS OF THIS DEED SHALL PREVAIL.


 


2.                            FIXED SECURITY

 

Each Chargor, as security for the payment and performance of the Secured
Liabilities and in the manner specified in clause 1.7 of this Deed:

 


2.1                                          CHARGES IN FAVOUR OF BURDALE BY WAY
OF A FIRST LEGAL MORTGAGE ALL THE PROPERTY (IF ANY) NOW BELONGING TO IT AND
SPECIFIED IN SCHEDULE 2 AND ALL OTHER INTERESTS IN ANY FREEHOLD OR LEASEHOLD
PROPERTY NOW OR IN THE FUTURE BELONGING TO IT; AND


 


2.2                                          CHARGES IN FAVOUR OF BURDALE BY WAY
OF A FIRST FIXED CHARGE:


 


2.2.1                                                    (TO THE EXTENT THAT
THEY ARE NOT WITHIN CLAUSE 2.1) ALL INTERESTS IN ANY FREEHOLD OR LEASEHOLD
PROPERTY NOW OR IN THE FUTURE BELONGING TO IT;


 


2.2.2                                                    ALL EQUIPMENT (OTHER
THAN ANY SPECIFIED EQUIPMENT EFFECTIVELY MORTGAGED TO BURDALE BY WAY OF A FIRST
LEGAL MORTGAGE PURSUANT TO CLAUSE 2.5) NOW OR IN THE FUTURE BELONGING TO IT AND
ITS INTEREST IN ANY SUCH EQUIPMENT IN ITS POSSESSION NOW OR IN THE FUTURE;


 


2.2.3                                                    ALL OF ITS BENEFITS,
CLAIMS AND RETURNS OF PREMIUMS IN RESPECT OF THE INSURANCES;


 


2.2.4                                                    ALL OF ITS RIGHT, TITLE
AND INTEREST (IF ANY) IN AND TO THE BLOCKED ACCOUNTS AND ALL MONIES STANDING TO
THE CREDIT OF ANY THE BLOCKED ACCOUNTS AND THE DEBTS REPRESENTED BY THEM;


 


2.2.5                                                    ITS GOODWILL AND ITS
UNCALLED CAPITAL BOTH PRESENT AND FUTURE;

 

7

--------------------------------------------------------------------------------


 


2.2.6                                                    ITS BOOK DEBTS, BOTH
UNCOLLECTED AND COLLECTED, THE PROCEEDS OF THE SAME AND ALL MONIES OTHERWISE DUE
AND OWING TO SUCH CHARGOR BUT EXCLUDING THE CHARGED ACCOUNTS AND ANY AMOUNTS
STANDING TO THE CREDIT OF ANY CHARGED ACCOUNT;


 


2.2.7                                                    THE BENEFIT OF ALL
RIGHTS, SECURITIES AND GUARANTEES OF WHATSOEVER NATURE ENJOYED OR HELD BY IT IN
RELATION TO ANYTHING IN SUB PARAGRAPH 2.1(B)(VII);


 


2.2.8                                                    ITS RIGHTS UNDER ANY
HEDGING ARRANGEMENTS;


 


2.2.9                                                    ANY OF ITS BENEFICIAL
INTEREST, CLAIM OR ENTITLEMENT IN ANY PENSION FUND;


 


2.2.10                                              THE BENEFIT OF ALL
PERMISSIONS OF WHATSOEVER NATURE AND WHETHER STATUTORY OR OTHERWISE, HELD IN
CONNECTION WITH ITS BUSINESS OR THE USE OF ANY SECURITY ASSET AND THE RIGHT TO
RECOVER AND RECEIVE ALL COMPENSATION WHICH MAY BE PAYABLE TO IT; AND


 


2.2.11                                              ITS INTELLECTUAL PROPERTY
NOW OR IN THE FUTURE SUBJECT TO ANY NECESSARY (AS AT THE DATE OF THIS DEED)
THIRD PARTY’S CONSENT TO SUCH CHARGE BEING OBTAINED. TO THE EXTENT THAT SUCH
INTELLECTUAL PROPERTY IS NOT CAPABLE OF BEING CHARGED (WHETHER BY REASON OF LACK
OF ANY SUCH CONSENT OR OTHERWISE) THE CHARGE PURPORTED TO BE EFFECTED BY THIS
SUB-CLAUSE 2.2.11 SHALL OPERATE AS AN ASSIGNMENT OF ANY AND ALL DAMAGES,
COMPENSATION, REMUNERATION, PROFIT, RENT OR INCOME WHICH ANY CHARGOR MAY DERIVE
FROM SUCH INTELLECTUAL PROPERTY OR BE AWARDED OR ENTITLED TO IN RESPECT OF SUCH
INTELLECTUAL PROPERTY AS CONTINUING SECURITY FOR THE PAYMENT, DISCHARGE AND
PERFORMANCE OF THE SECURED LIABILITIES;


 


2.3                                          MORTGAGES AND CHARGES AND AGREES TO
MORTGAGE AND CHARGE TO BURDALE ALL GROUP SHARES HELD NOW OR IN THE FUTURE BY IT
AND/OR ANY NOMINEE ON ITS BEHALF, THE SAME TO BE A SECURITY BY WAY OF A FIRST
MORTGAGE;


 


2.4                                          MORTGAGES AND CHARGES AND AGREES TO
MORTGAGE AND CHARGE TO BURDALE ALL THE RELATED RIGHTS ACCRUING TO ALL OR ANY OF
THE GROUP SHARES HELD NOW OR IN THE FUTURE BY IT AND/OR ANY NOMINEE ON ITS
BEHALF, THE SAME TO BE A SECURITY BY WAY OF A FIRST MORTGAGE OR CHARGE;


 

provided that:

 


2.4.1                                                    WHILST NO EVENT OF
DEFAULT IS CONTINUING, ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR PAYABLE AS
REFERRED TO IN PARAGRAPH (D) ABOVE MAY BE PAID DIRECTLY TO THE RELEVANT CHARGOR
(IN WHICH CASE BURDALE OR ITS NOMINEE SHALL EXECUTE ANY NECESSARY DIVIDEND
MANDATE) AND, IF PAID DIRECTLY TO BURDALE SHALL BE PAID PROMPTLY BY IT TO THE
RELEVANT CHARGOR; AND


 


2.4.2                                                    SUBJECT TO SUB-CLAUSE
5.4.3 WHILST NO EVENT OF DEFAULT IS CONTINUING, ALL VOTING RIGHTS ATTACHING TO
THE RELEVANT GROUP SHARES MAY BE EXERCISED BY THE RELEVANT CHARGOR OR, WHERE THE
SHARES HAVE BEEN REGISTERED IN THE NAME OF BURDALE OR ITS NOMINEE, AS THE
RELEVANT CHARGOR MAY DIRECT IN WRITING, AND BURDALE AND ANY NOMINEE OF BURDALE
IN WHOSE NAME SUCH GROUP SHARES ARE REGISTERED SHALL EXECUTE ANY FORM OF PROXY
OR OTHER DOCUMENT REASONABLY REQUIRED IN ORDER FOR THE RELEVANT CHARGOR TO DO
SO; AND


 


2.5                                          MORTGAGES AND CHARGES AND AGREES TO
MORTGAGE AND CHARGE TO BURDALE THE SAME TO BE A SECURITY BY WAY OF A FIRST
MORTGAGE ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO:


 


2.5.1                                                    THE SPECIFIED
EQUIPMENT; AND

 

8

--------------------------------------------------------------------------------


 


2.5.2                                                    ALL SPARE PARTS AND
REPLACEMENTS FOR AND ALL MODIFICATIONS AND ADDITIONS TO THE SPECIFIED EQUIPMENT.


 


3.                            FLOATING CHARGE

 


3.1                                          CREATION


 

Each Chargor as security for the payment and performance of the Secured
Liabilities and in the manner specified in clause 1.7 of this Deed charges in
favour of Burdale by way of a floating charge all its assets not otherwise
effectively mortgaged or charged by way of fixed mortgage or charge by clause 2.

 


3.2                                          CONVERSION BY NOTICE


 

Burdale may by notice to any Chargor convert the floating charge created by this
Deed into a fixed charge in relation to all or any of such Chargor’s assets
specified in the notice if:

 


3.2.1                                                    BURDALE HAS REASONABLE
GROUNDS FOR CONSIDERING THOSE ASSETS TO BE IN JEOPARDY, BY LEGAL PROCESS OR
OTHERWISE; OR


 


3.2.2                                                    AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING; OR


 


3.2.3                                                    BURDALE BECOMES AWARE
OR HAS REASON TO BELIEVE THAT STEPS HAVE BEEN TAKEN WHICH WOULD, IN THE
REASONABLE OPINION OF BURDALE, BE LIKELY TO LEAD TO THE PRESENTATION OF A
PETITION TO APPOINT AN ADMINISTRATOR IN RELATION TO SUCH CHARGOR (OR THAT SUCH A
PETITION HAS BEEN PRESENTED OR SUCH AN ADMINISTRATOR HAS BEEN APPOINTED) OR TO
WIND UP SUCH CHARGOR (OR THAT SUCH A PETITION HAS BEEN PRESENTED).


 


3.3                                          NO WAIVER


 

The giving by Burdale of a notice pursuant to clause 3.2 in relation to any
class of any Chargor’s assets, rights and property shall not be construed as a
waiver or abandonment of Burdale’s rights to give other similar notices in
respect of any other class of assets.

 


3.4                                          INSOLVENCY ACT 1986


 

Paragraph 14 of Schedule B1 to the Insolvency Act 1986 applies to the floating
charge created by clause 3.2.

 


4.                            REPRESENTATIONS AND WARRANTIES

 


4.1                                          MAKING OF REPRESENTATIONS


 

Each Chargor makes the representations and warranties set out in this clause 4
to Burdale.  The representations and warranties so set out are made on the date
of this Deed and are deemed to be repeated by the Chargors throughout the
Security Period on those dates on which representations and warranties are to be
repeated in accordance with clause 12 of the Facility Agreement with reference
to the facts and circumstances then existing.

 

9

--------------------------------------------------------------------------------


 


4.2                                          CAPACITY


 

Each Chargor has the capacity, power and authority to enter into this Deed and
the obligations assumed by it are its legal, valid, binding and enforceable
obligations subject to laws affecting creditors’ rights generally.

 


4.3                                          TITLE


 

The Chargors are the sole legal and beneficial owner of the Security Assets free
of any Security Interest or third party interest of any kind (other than
pursuant to or as permitted by the Finance Documents).

 


4.4                                          ENVIRONMENTAL MATTERS


 


4.4.1                                                    SAVE AS DISCLOSED IN
WRITING BY THE RELEVANT CHARGOR TO BURDALE PRIOR TO THE DATE OF THIS DEED, EACH
CHARGOR HAS AT ALL TIMES COMPLIED WITH ALL APPLICABLE ENVIRONMENTAL LAW
INCLUDING THE OBTAINING OF AND COMPLIANCE WITH ALL REQUISITE ENVIRONMENTAL
LICENCES (AS VARIED OR MODIFIED FROM TIME TO TIME).


 


4.4.2                                                    NO CHARGOR IS INVOLVED
IN ANY ENVIRONMENTAL PROCEEDINGS AND NO CHARGOR IS AWARE OF ANY CIRCUMSTANCES
WHICH ARE LIKELY TO GIVE RISE TO SUCH ENVIRONMENTAL PROCEEDINGS.


 


4.4.3                                                    NO CIRCUMSTANCES EXIST
WHICH WILL RESULT IN ANY CHARGOR HAVING ANY REQUISITE ENVIRONMENTAL LICENCE
REVOKED OR MODIFIED OR VARIED IN A MATERIAL MANNER.


 


4.5                                          MORTGAGED PROPERTY


 


4.5.1                                                    THE CHARGOR NAMED AS
OWNER IN RESPECT OF ANY MORTGAGED PROPERTY IS THE LEGAL AND BENEFICIAL OWNER OF
SUCH MORTGAGED PROPERTY.


 


4.5.2                                                    OTHER THAN AS NOTIFIED
IN WRITING TO BURDALE, THE MORTGAGED PROPERTY IS FREE FROM ANY AGREEMENT FOR
LEASE, LEASE, LICENCE, TENANCY, OVERRIDING LEASE OR OTHER OCCUPATIONAL
ARRANGEMENT OR OVERRIDING INTEREST.


 


4.5.3                                                    THE PREMISES AND THE
FIXTURES ARE IN GOOD AND SUBSTANTIAL REPAIR.


 


4.5.4                                                    THERE SUBSISTS NO
BREACH OF ANY LAW OR REGULATION WHICH COULD AFFECT MATERIALLY THE VALUE OF THE
MORTGAGED PROPERTY.


 


4.5.5                                                    THERE ARE NO COVENANTS,
AGREEMENTS, STIPULATIONS, RESERVATIONS, CONDITIONS, INTERESTS, RIGHTS OR OTHER
MATTERS WHATSOEVER WHICH COULD AFFECT ADVERSELY THE MORTGAGED PROPERTY SO FAR AS
THE CHARGORS ARE AWARE.


 


4.5.6                                                    THE MORTGAGED PROPERTY
IS FREE FROM ANY FINANCIAL ENCUMBRANCE OF WHATSOEVER NATURE OTHER THAN PERMITTED
SECURITY INTERESTS.


 


4.5.7                                                    NO CHARGOR HAS RECEIVED
ANY NOTICE OF ANY ADVERSE CLAIM, NOR HAS ANY ACKNOWLEDGEMENT BEEN GIVEN IN
RESPECT OF THE OWNERSHIP OF THE MORTGAGED PROPERTY, OR ANY INTEREST IN IT.


 


4.5.8                                                    NO FACILITY NECESSARY
FOR THE ENJOYMENT AND USE OF THE MORTGAGED PROPERTY MAY BE TERMINATED OR
CURTAILED.

 

10

--------------------------------------------------------------------------------


 


4.6                                          SECURITY


 

This Deed creates the various forms of security it purports to create and is not
liable to be avoided or otherwise set aside on the liquidation or administration
of any Chargor, or otherwise.

 


4.7                                          SECURITY SHARES


 


4.7.1                                                    EACH CHARGOR IS AND
WILL REMAIN THE SOLE BENEFICIAL OWNER OF ITS SECURITY SHARES AND, SAVE WHERE
SUCH SECURITY SHARES HAVE BEEN REGISTERED IN THE NAME OF BURDALE OR ITS NOMINEE
PURSUANT TO THIS DEED AND/OR ITS NOMINEE, IS AND WILL REMAIN THE ABSOLUTE LEGAL
OWNER OF SUCH SECURITY SHARES.


 


4.7.2                                                    NO CHARGOR WILL TAKE
ANY ACTION WHEREBY THE RIGHTS ATTACHING TO THE SECURITY SHARES ARE ALTERED OR
DILUTED.


 


4.7.3                                                    THE GROUP SHARES ARE
FULLY PAID AND NON-ASSESSABLE AND NEITHER THE GROUP SHARES NOR THE RELATED
RIGHTS ARE SUBJECT TO ANY OPTIONS TO PURCHASE OR SIMILAR RIGHTS OF ANY PERSON.


 


4.8                                          SPECIFIED INTELLECTUAL PROPERTY


 


4.8.1                                                    THE DETAILS OF THE
SPECIFIED INTELLECTUAL PROPERTY APPEARING OR REFERRED TO IN SCHEDULE 7:


 

(A)                       ARE TRUE, ACCURATE, AND COMPLETE IN ALL MATERIAL
RESPECTS; AND

 

(B)                      NO CHARGOR IS THE OWNER OF ANY INTEREST IN ANY OTHER
REGISTERED INTELLECTUAL PROPERTY WHICH IS NOT IDENTIFIED IN THAT SCHEDULE:

 


4.8.2                                                    THE CHARGORS ARE THE
SOLE LEGAL AND BENEFICIAL OWNERS OF ANY SPECIFIED INTELLECTUAL PROPERTY REFERRED
TO IN SUB-CLAUSE 4.8.1 AND THERE ARE NO:


 

(A)                       SECURITY INTERESTS; NOR

 

(B)                      ANY OPTIONS, RIGHTS OF PRE-EMPTION, LICENCES,
AGREEMENTS OR OTHER THIRD PARTY INTERESTS OF ANY NATURE, AFFECTING ANY SUCH
SPECIFIED INTELLECTUAL PROPERTY, OTHER THAN THOSE WHICH ARE SPECIFICALLY
IDENTIFIED IN SCHEDULE 7.

 


4.8.3                                                    NOTHING HAS BEEN DONE
OR HAS BEEN OMITTED TO BE DONE BY OR WITH THE CONSENT OF THE CHARGORS WHEREBY
ANY PERSON (INCLUDING ANY RELEVANT REGISTRAR OR OTHER APPLICABLE AUTHORITY)
MIGHT REASONABLY BE EXPECTED SUCCESSFULLY:


 

(A)                       TO SEEK CANCELLATION OR RECTIFICATION OR ANY OTHER
MODIFICATION OF ANY REGISTRATION OF OR APPLICATION FOR REGISTRATION, IN ANY
JURISDICTION, OF ANY SPECIFIED INTELLECTUAL PROPERTY WHICH IS REGISTERED OR
SUBJECT TO AN APPLICATION FOR REGISTRATION IN SUCH JURISDICTION; OR

 

(B)                      TO CHALLENGE THE LEGALITY OR VALIDITY OF ANY SUCH
REGISTRATION OR APPLICATION.

 


4.8.4                                                    NO CHARGOR IS AWARE OF
ANY CIRCUMSTANCES WHICH WOULD BE LIKELY TO ENTITLE A THIRD PARTY TO A LICENCE,
PERMISSION, CONSENT OR ASSIGNMENT OF, OR IN RESPECT OF, ANY SPECIFIED
INTELLECTUAL PROPERTY OR OTHER INTELLECTUAL PROPERTY RIGHT.


 


4.8.5                                                    NO CHARGOR IS AWARE OF
ANY ACTIONS, CLAIMS OR ALLEGATIONS AGAINST ANY THIRD PARTY ALLEGING INFRINGEMENT
OF ANY SPECIFIED INTELLECTUAL PROPERTY, NOR OF ANY FACTS, MATTERS OR
CIRCUMSTANCES WHICH COULD REASONABLY BE EXPECTED TO GIVE RISE TO ANY SUCH
ACTION, CLAIM OR ALLEGATION.

 

11

--------------------------------------------------------------------------------


 


4.8.6                                                    NO CHARGOR IS AWARE OF
ANY PENDING OR ANTICIPATED ACTIONS, CLAIMS, COUNTER-CLAIMS, APPLICATIONS OR
ALLEGATIONS IMPUGNING THE VALIDITY OR ENFORCEABILITY OF ANY SPECIFIED
INTELLECTUAL PROPERTY OR ITS OWNERSHIP OF IT, NOR OF ANY FACTS, MATTERS OR
CIRCUMSTANCES WHICH COULD REASONABLY BE EXPECTED TO GIVE RISE TO ANY SUCH
ACTION, CLAIM, COUNTER-CLAIM, APPLICATION OR ALLEGATION.


 


4.8.7                                                    NO CHARGOR HAS DONE OR
OMITTED TO DO ANY ACT IN RELATION TO ANY SPECIFIED INTELLECTUAL PROPERTY WHICH
HAS RESULTED OR WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY BREACH OR
INFRINGEMENT OF ANY THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS.


 


4.8.8                                                    ALL RENEWAL FEES DUE IN
RESPECT OF THE REGISTRATIONS FOR THE SPECIFIED INTELLECTUAL PROPERTY IN ANY
JURISDICTION HAVE BEEN PAID.


 


5.                            UNDERTAKINGS


 


5.1                                          DURATION


 

The undertakings in this clause 5 shall remain in force throughout the Security
Period and are given by each Chargor to Burdale.

 


5.2                                          GENERAL


 


5.2.1                                                    BOOK DEBTS AND RECEIPTS


 

Each Chargor shall collect and realise its Book Debts and other monies and
receipts and, save to the extent that Burdale otherwise agrees in writing, pay
the proceeds thus realised into a Blocked Account (in the case of each Facility
Company) or an Other Account (in the case of any other Chargor) and, pending
such payment into a Blocked Account or Other Account (as the case may be), hold
the proceeds thus realised upon trust for Burdale.

 


5.2.2                                                    COVENANT TO PERFORM


 

Each Chargor shall continuously comply with the terms (both express and implied)
of this Deed and any contracts relating to the Secured Liabilities.

 


5.2.3                                                    RESTRICTIONS ON
DEALINGS


 

No Chargor shall:

 

(A)                       CREATE OR PERMIT TO SUBSIST ANY SECURITY INTEREST OF
WHATSOEVER NATURE ON ANY SECURITY ASSET OTHER THAN A PERMITTED SECURITY INTEREST
OR AS CREATED BY THIS DEED; OR

 

(B)                      SELL, TRANSFER, GRANT, LEASE OR OTHERWISE DISPOSE OF
ANY SECURITY ASSET, EXCEPT FOR THE DISPOSAL IN THE ORDINARY COURSE OF TRADE OF
ANY SECURITY ASSET SUBJECT TO THE FLOATING CHARGE CREATED BY CLAUSE 3.1 AND
EXCEPT AS PROVIDED FOR UNDER THE FINANCE DOCUMENTS.

 

12

--------------------------------------------------------------------------------


 


5.3                                          PROPERTY


 


5.3.1                                                    DEPOSIT OF TITLE DEEDS


 

For the duration of the Security Period each Chargor shall deposit with Burdale
all deeds and documents of title relating to the Mortgaged Property owned by it
and any property comprised within sub-clause 5.3.3.

 


5.3.2                                                    ENVIRONMENTAL MATTERS


 

Each Chargor shall:

 

(A)                       COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
ENVIRONMENTAL LAW INCLUDING THE OBTAINING OF AND COMPLIANCE WITH ALL REQUISITE
ENVIRONMENTAL LICENCES (AS VARIED FROM TIME TO TIME);

 

(B)                      IMMEDIATELY INFORM BURDALE:

 

(I)                           OF ANY ACTUAL ENVIRONMENTAL PROCEEDINGS OR, AS
SOON AS IT BECOMES AWARE, OF ANY POTENTIAL ENVIRONMENTAL PROCEEDINGS INVOLVING
IT; AND

 

(II)                        UPON RECEIPT, OF ANY COMMUNICATION OF WHATSOEVER
NATURE, WHETHER SPECIFIC OR GENERAL AND WHETHER FROM A THIRD PARTY OR COMPETENT
REGULATORY AUTHORITY, SERVED ON IT CONCERNING ANY ALLEGED BREACH OF ANY
ENVIRONMENTAL LAW OR NON COMPLIANCE WITH ANY ENVIRONMENTAL LICENCE, WHICH, IF
SUBSTANTIATED, COULD HAVE A MATERIAL ADVERSE EFFECT UPON ITS FINANCIAL POSITION
OR UPON ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS DEED;

 

(C)                       IMMEDIATELY INFORM BURDALE IF IT BECOMES AWARE THAT
ANY OF THE MORTGAGED PROPERTY OR ANY OTHER PROPERTY OWNED OR OCCUPIED BY ANY
CHARGOR IS LIKELY TO BE ENTERED ON ANY REGISTER RELATING TO LAND USE OR TO
REMEDIAL WORKS AFFECTING LAND AND WATERS (INCLUDING, WITHOUT LIMITATION,
REGISTERS TO BE HELD BY ANY COMPETENT REGULATORY AUTHORITY UNDER SECTION 78R OF
THE ENVIRONMENTAL PROTECTION ACT 1990 OR SECTION 190 OF THE WATER RESOURCES ACT
1991);

 

(D)                      IMMEDIATELY INFORM BURDALE OF THE PRESENCE OF ANY
DANGEROUS SUBSTANCE IN, ON, AT OR UNDER OR MIGRATING ONTO OR FROM ANY MORTGAGED
PROPERTY OR OTHER PROPERTY OWNED OR OCCUPIED BY ANY CHARGOR OR OF ANY OTHER
CIRCUMSTANCE, EVENT OR INCIDENT WHICH IS LIKELY TO GIVE RISE TO ANY
ENVIRONMENTAL PROCEEDINGS; AND

 

(E)                       IMMEDIATELY INFORM BURDALE OF ANY ACTUAL OR PROPOSED
VARIATION, MODIFICATION OR REVOCATION OF ANY REQUISITE ENVIRONMENTAL LICENCE
HELD BY SUCH CHARGOR AND OF ANY REFUSAL TO GRANT OR TRANSFER TO THE CHARGOR ANY
ENVIRONMENTAL LICENCE REQUIRED BY IT FOR THE PURPOSE OF ITS BUSINESS.

 


5.3.3                                                    FUTURE ACQUISITIONS AND
LEGAL MORTGAGE


 

Each Chargor shall:

 

(A)                       NOTIFY BURDALE IMMEDIATELY UPON THE ACQUISITION BY IT
OF ANY FREEHOLD OR LEASEHOLD OR OTHER INTEREST IN PROPERTY (AND FOR THE PURPOSES
OF THIS SUB-CLAUSE 5.3.3 THE DATE OF EXCHANGE OF CONTRACTS FOR SUCH AN
ACQUISITION SHALL BE DEEMED THE DATE OF ACQUISITION);

 

(B)                      AT ITS COST, EXECUTE AND DELIVER TO BURDALE, ON DEMAND,
A LEGAL MORTGAGE (ON TERMS NO MORE ONEROUS THAN THE TERMS OF THIS DEED) IN
FAVOUR OF BURDALE OF ANY FREEHOLD

 

13

--------------------------------------------------------------------------------


 

OR LEASEHOLD OR OTHER INTEREST IN PROPERTY WHICH BECOMES VESTED IN IT AFTER THE
DATE OF THIS DEED; AND

 

(C)                       IN ANY EVENT, IF APPLICABLE, GIVE HM LAND REGISTRY
WRITTEN NOTICE OF THIS DEED AND PROCURE THAT NOTICE OF IT BE DULY NOTED IN THE
REGISTERS TO EACH SUCH TITLE.

 


5.3.4                                                    LEASE AND COVENANT
COMPLIANCE


 

Each Chargor shall:

 

(A)                       PERFORM ALL THE TERMS ON ITS PART CONTAINED IN ANY
LEASE OR AGREEMENT FOR LEASE COMPRISING THE MORTGAGED PROPERTY OR TO WHICH THE
MORTGAGED PROPERTY IS SUBJECT;

 

(B)                      NOT DO ANYTHING AS A RESULT OF WHICH ANY LEASE OR
AGREEMENT FOR LEASE COMPRISING MORTGAGED PROPERTY OR TO WHICH THE MORTGAGED
PROPERTY IS SUBJECT MAY BECOME FORFEIT OR OTHERWISE DETERMINABLE; AND

 

(C)                       PROPERLY PERFORM (AND INDEMNIFY BURDALE FOR ANY BREACH
OF) ANY COVENANTS AND STIPULATION OF WHATSOEVER NATURE AFFECTING THE MORTGAGED
PROPERTY.

 


5.3.5                                                    NOTICES


 

Within 10 days after the receipt by a Chargor of any application, requirement,
order or notice served or given by any public, local or other authority relating
to any Mortgaged Property, such Chargor shall:

 

(A)                       DELIVER A COPY TO BURDALE; AND

 

(B)                      INFORM BURDALE OF THE STEPS TAKEN OR PROPOSED TO BE
TAKEN BY WAY OF COMPLIANCE.

 


5.3.6                                                    POWER TO REMEDY


 

In case of default by any Chargor in performing any obligation or other covenant
affecting the Mortgaged Property, each Chargor shall permit Burdale or its
agents and contractors:

 

(A)                       TO ENTER ON THE MORTGAGED PROPERTY;

 

(B)                      TO COMPLY WITH OR OBJECT TO ANY NOTICE SERVED ON ANY
CHARGOR RELATING TO THE MORTGAGED PROPERTY; AND

 

(C)                       TO TAKE ANY ACTION BURDALE MAY REASONABLY CONSIDER
EXPEDIENT TO PREVENT OR REMEDY ANY BREACH OF ANY SUCH TERM OR TO COMPLY WITH OR
OBJECT TO ANY SUCH NOTICE,

 

provided that nothing in this sub-clause 5.3.6 (or otherwise in this Deed) shall
entitle Burdale or its agents and contractors to any action (including any
Remedial Works) relating to any notice served under or breach of any
Environmental Law (including without limitation Part II A of the Environmental
Protection Act 1990).

 


5.3.7                                                    REPAIR


 

Each Chargor shall, and shall procure that each other Chargor shall, keep the
Premises and the Fixtures in good and substantial repair and condition and
decorative order.

 

14

--------------------------------------------------------------------------------


 


5.4                                          SECURITY SHARES


 


5.4.1                                                    EACH CHARGOR SHALL
FORTHWITH DEPOSIT WITH BURDALE OR AS BURDALE MAY DIRECT ALL BEARER INSTRUMENTS,
SHARE CERTIFICATES AND OTHER DOCUMENTS OF TITLE OR EVIDENCE OF OWNERSHIP IN
RELATION TO SUCH GROUP SHARES AS ARE OWNED BY IT OR IN WHICH IT HAS OR ACQUIRES
AN INTEREST AND THEIR RELATED RIGHTS AND SHALL EXECUTE AND DELIVER TO BURDALE
ALL SUCH SHARE TRANSFERS AND OTHER DOCUMENTS AS MAY BE REQUESTED BY BURDALE IN
ORDER TO ENABLE BURDALE OR ITS NOMINEES TO BE REGISTERED AS THE OWNER OR
OTHERWISE TO OBTAIN A LEGAL TITLE TO THE SAME AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SHALL DELIVER TO BURDALE ON TODAY’S DATE EXECUTED
(AND, IF REQUIRED TO BE STAMPED, PRE-STAMPED) SHARE TRANSFERS FOR ALL GROUP
SHARES IN FAVOUR OF BURDALE AND/OR ITS NOMINEE(S) AS TRANSFEREES OR, IF BURDALE
SO DIRECTS, WITH THE TRANSFEREE LEFT BLANK AND SHALL PROCURE THAT ALL SUCH SHARE
TRANSFERS ARE AT THE REQUEST OF BURDALE FORTHWITH REGISTERED BY THE RELEVANT
COMPANY AND THAT SHARE CERTIFICATES IN THE NAME OF BURDALE AND/OR SUCH
NOMINEE(S) IN RESPECT OF ALL GROUP SHARES ARE FORTHWITH DELIVERED TO BURDALE.


 


5.4.2                                                    EACH CHARGOR SHALL
PROVIDE BURDALE WITH CERTIFIED COPIES OF ALL RESOLUTIONS AND AUTHORISATIONS
APPROVING THE EXECUTION OF SUCH TRANSFER FORMS AND REGISTRATION OF SUCH
TRANSFERS AS BURDALE MAY REASONABLY REQUIRE.


 


5.4.3                                                    BURDALE AND ITS NOMINEE
MAY AT ANY TIME WHILST AN EVENT OF DEFAULT IS CONTINUING OR IN ANY OTHER
INSTANCE WHERE BURDALE IS OF THE REASONABLE OPINION THAT IT IS NECESSARY FOR THE
AVOIDANCE OF AN EVENT OF DEFAULT OR NECESSARY FOR THE PROTECTION OF ITS MATERIAL
INTERESTS EXERCISE OR REFRAIN FROM EXERCISING (IN THE NAME OF EACH CHARGOR, THE
REGISTERED HOLDER OR OTHERWISE AND WITHOUT ANY FURTHER CONSENT OR AUTHORITY FROM
EACH CHARGOR AND IRRESPECTIVE OF ANY DIRECTION GIVEN BY ANY CHARGOR) IN RESPECT
OF THE SECURITY SHARES ANY VOTING RIGHTS AND ANY POWERS OR RIGHTS UNDER THE
TERMS OF THE SECURITY SHARES OR OTHERWISE WHICH MAY BE EXERCISED BY THE PERSON
OR PERSONS IN WHOSE NAME OR NAMES THE SECURITY SHARES ARE REGISTERED OR WHO IS
THE HOLDER THEREOF, INCLUDING, WITHOUT LIMITATION, ALL THE POWERS GIVEN TO
TRUSTEES BY SECTION 10(3) AND (4) OF THE TRUSTEE ACT 1925 AS AMENDED BY
SECTION 9 OF THE TRUSTEE INVESTMENTS ACT 1961 IN RESPECT OF SECURITIES OR
PROPERTY SUBJECT TO A TRUST PROVIDED THAT IN THE ABSENCE OF NOTICE FROM BURDALE
EACH CHARGOR MAY AND SHALL CONTINUE TO EXERCISE ANY AND ALL VOTING RIGHTS WITH
RESPECT TO THE GROUP SHARES SUBJECT ALWAYS TO THE TERMS OF THIS DEED.  NO
CHARGOR SHALL WITHOUT THE PREVIOUS CONSENT IN WRITING OF BURDALE EXERCISE THE
VOTING RIGHTS ATTACHED TO ANY OF THE GROUP SHARES IN FAVOUR OF RESOLUTIONS
HAVING THE EFFECT OF CHANGING THE TERMS OF THE GROUP SHARES (OR ANY CLASS OF
THEM) OR ANY RELATED RIGHTS OR PREJUDICING THE SECURITY UNDER THIS DEED OR
IMPAIRING THE VALUE OF THE SECURITY SHARES.  EACH CHARGOR HEREBY IRREVOCABLY
APPOINTS BURDALE OR ITS NOMINEES ITS PROXY TO EXERCISE (AS PROVIDED IN OR
PERMITTED BY THIS DEED) ALL VOTING RIGHTS SO LONG AS THE GROUP SHARES BELONGING
TO IT REMAIN REGISTERED IN ITS NAME.


 


5.4.4                                                    EACH CHARGOR DURING THE
CONTINUANCE OF THIS SECURITY WILL MAKE ALL PAYMENTS WHICH MAY BECOME DUE IN
RESPECT OF ANY OF THE SECURITY SHARES AND, IN THE EVENT OF DEFAULT IN MAKING ANY
SUCH PAYMENT, BURDALE MAY IF IT THINKS FIT MAKE SUCH PAYMENT ON BEHALF OF EACH
CHARGOR.  ANY SUMS SO PAID BY BURDALE SHALL BE REPAYABLE BY THE RELEVANT CHARGOR
TO BURDALE ON DEMAND AND PENDING SUCH REPAYMENT SHALL CONSTITUTE PART OF THE
SECURED LIABILITIES.

 

15

--------------------------------------------------------------------------------


 


5.4.5                                                    IT IS EXPRESSLY AGREED
THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS DEED, EACH
CHARGOR SHALL REMAIN LIABLE TO OBSERVE AND PERFORM ALL OF THE CONDITIONS AND
OBLIGATIONS ASSUMED BY IT IN RESPECT OF THE SECURITY SHARES AND BURDALE SHALL
NOT BE UNDER ANY OBLIGATION OR LIABILITY BY REASON OF OR ARISING OUT OF THE
SECURITY OVER THE SECURITY SHARES CONFERRED BY THIS DEED.  BURDALE SHALL NOT BE
REQUIRED IN ANY MANNER TO PERFORM OR FULFIL ANY OBLIGATION OF ANY CHARGOR IN
RESPECT OF THE SECURITY SHARES, OR TO MAKE ANY PAYMENT, OR TO RECEIVE ANY
ENQUIRY AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED BY THEM, OR TO
PRESENT OR FILE ANY CLAIM OR TAKE ANY OTHER ACTION TO COLLECT OR ENFORCE THE
PAYMENT OF ANY AMOUNT TO WHICH THEY MAY HAVE BEEN OR TO WHICH THEY MAY BE
ENTITLED UNDER THIS DEED AT ANY TIME OR TIMES.


 


5.4.6                                                    UPON THE OCCURRENCE OF
AN EVENT OF DEFAULT AND AT ANY TIME THEREAFTER WHILE THE SAME IS CONTINUING
BURDALE SHALL BE ENTITLED TO PUT INTO FORCE AND EXERCISE IMMEDIATELY AS AND WHEN
IT MAY SEE FIT ANY AND EVERY POWER POSSESSED BY BURDALE BY VIRTUE OF THE
SECURITY OVER THE SECURITY SHARES CONFERRED BY THIS DEED OR AVAILABLE TO A
SECURED CREDITOR (SO THAT SECTIONS 93 AND 103 OF THE LAW OF PROPERTY ACT 1925
SHALL NOT APPLY TO THIS SECURITY) AND IN PARTICULAR (WITHOUT LIMITATION):


 

(A)                       TO SELL ALL OR ANY OF THE SECURITY SHARES IN ANY
MANNER PERMITTED BY LAW UPON SUCH TERMS AS BURDALE SHALL IN ITS ABSOLUTE
DISCRETION DETERMINE;

 

(B)                      TO COLLECT, RECOVER OR COMPROMISE AND GIVE A GOOD
DISCHARGE FOR ANY MONIES PAYABLE TO ANY CHARGOR IN RESPECT OF THE SECURITY
SHARES OR IN CONNECTION THEREWITH; AND

 

(C)                       TO ACT GENERALLY IN RELATION TO THE SECURITY SHARES IN
SUCH MANNER AS BURDALE ACTING REASONABLY SHALL DETERMINE.

 


5.4.7                                                    FOR THE AVOIDANCE OF
DOUBT, EACH CHARGOR AGREES THAT THE ENFORCEABILITY OF THE SECURITY OVER THE
SECURITY SHARES CONFERRED BY THIS DEED IS NOT DEPENDENT ON THE PERFORMANCE OR
NON-PERFORMANCE BY BURDALE OF ITS OBLIGATIONS UNDER ANY AGREEMENT WITH ANY
CHARGOR.


 


5.4.8                                                    IMMEDIATELY ON
CONVERSION OF ANY OF THE GROUP SHARES FROM CERTIFICATED TO UNCERTIFICATED FORM,
AND ON THE CREATION OR CONVERSION OF ANY OTHER SECURITIES WHICH ARE FOR THE TIME
BEING COMPRISED IN THE SECURITY SHARES IN OR INTO UNCERTIFICATED FORM, EACH
CHARGOR SHALL GIVE SUCH INSTRUCTIONS OR DIRECTIONS AS BURDALE MAY REQUIRE IN
ORDER TO PROTECT OR PRESERVE ITS SECURITY.


 


5.4.9                                                    EACH CHARGOR SHALL,
IMMEDIATELY UPON RECEIPT OF ANY CERTIFICATE OR OTHER DOCUMENT EVIDENCING ANY
ENTITLEMENT TO FURTHER SECURITY SHARES, DEPOSIT IT WITH BURDALE TOGETHER WITH
SUCH SHARE TRANSFER FORMS IN BLANK AND OTHER DOCUMENTS AS BURDALE MAY REQUIRE.


 


5.4.10                                              THIS CLAUSE 5 SHALL NOT
APPLY TO THE SHARES IN VIEWSONIC LIMITED FOR SO LONG AS THAT COMPANY CONDUCTS NO
BUSINESS AND HAS NO ASSETS.


 


5.5                                          OPENING OF ACCOUNTS AND COLLECTION
OF RECEIVABLES


 


5.5.1                                                    FORTHWITH UPON THE
EXECUTION OF THIS DEED, EACH FACILITY COMPANY SHALL OPEN THE RELEVANT BLOCKED
ACCOUNTS, AND THE CHARGORS SHALL MAINTAIN THE OTHER ACCOUNTS AND EXECUTE ALL
DEEDS AND DOCUMENTS AND DO ALL OTHER ACTS AND THINGS REQUIRED BY BURDALE IN
CONNECTION WITH THEM AND THE CHARGORS SHALL MAINTAIN SUCH ACCOUNTS UNTIL THE
SECURITY CONSTITUTED BY THIS DEED HAS BEEN DISCHARGED.

 

16

--------------------------------------------------------------------------------


 


5.5.2                                                    FORTHWITH UPON THE
EXECUTION OF THIS DEED, EACH FACILITY COMPANY SHALL SERVE NOTICE UPON THE BANK
AT WHICH EACH BLOCKED ACCOUNT IS OPENED (IN RESPECT OF THE RELEVANT BLOCKED
ACCOUNTS) IN SUBSTANTIALLY THE FORM SET OUT IN PART I OF SCHEDULE 3 AND THE
CHARGORS SHALL SERVE NOTICE UPON EACH BANK AT WHICH ANY OTHER ACCOUNT IS HELD
(IN RESPECT OF THE RELEVANT OTHER ACCOUNTS) IN SUBSTANTIALLY THE FORM SET OUT IN
PART II OF SCHEDULE 3, AND SHALL PROCURE THE RELEVANT BANK RETURNS THE
ACKNOWLEDGEMENT IN SUBSTANTIALLY THE FORM SET OUT IN THE RELEVANT PART OF
SCHEDULE 3 OR SUCH OTHER FORM ACCEPTABLE TO BURDALE IN ITS ABSOLUTE DISCRETION.


 


5.5.3                                                    UNTIL THE SECURITY
CONSTITUTED BY THIS DEED IS DISCHARGED, NO CHARGOR SHALL MAINTAIN ANY BANK
ACCOUNTS WHICH ARE NOT CHARGED ACCOUNTS.


 


5.6                                          OPERATION OF BLOCKED ACCOUNT


 


5.6.1                                                    UNTIL THE SECURITY
CONSTITUTED BY THIS DEED IS DISCHARGED, NO FACILITY COMPANY SHALL BE ENTITLED TO
WITHDRAW THE WHOLE OR ANY PART OF ANY AMOUNT STANDING TO THE CREDIT OF ANY
BLOCKED ACCOUNT AND SHALL NOT, SUBJECT TO SUB-CLAUSE 5.6.2 BELOW, TAKE ANY
ACTION, CLAIM OR PROCEEDINGS AGAINST BURDALE OR ANY OTHER PARTY FOR THE RETURN
OR PAYMENT TO ANY PERSON OF THE WHOLE OR ANY PART OF ANY AMOUNT STANDING TO THE
CREDIT OF ANY BLOCKED ACCOUNT.


 


5.6.2                                                    EACH FACILITY COMPANY
AGREES THAT UNTIL THE SECURITY CONSTITUTED BY THIS DEED IS DISCHARGED, BURDALE
SHALL BE ABLE TO WITHDRAW ON A DAILY BASIS ALL DEPOSITS MADE INTO ANY BLOCKED
ACCOUNT PROVIDED THAT THE AMOUNT SO WITHDRAWN IS APPLIED TOWARDS THE SECURED
LIABILITIES IN ACCORDANCE WITH CLAUSE 7 OF THE FACILITY AGREEMENT AND EACH
FACILITY COMPANY SHALL DIRECT THE RELEVANT BANK(S) TO TRANSFER THE CLEARED
BALANCE OF SUCH FACILITY COMPANY’S BLOCKED ACCOUNTS TO SUCH ACCOUNT AS BURDALE
SHALL SPECIFY FOR THE PURPOSE FROM TIME TO TIME AT THE END OF EACH BUSINESS DAY.


 


5.7                                          OPERATION OF OTHER ACCOUNTS


 

Until notified by Burdale in writing to the contrary, the Chargors shall be
entitled to operate the Other Accounts provided that:

 


5.7.1                                                    THE OTHER ACCOUNTS EACH
RETAIN A CREDIT OR ZERO BALANCE AT ALL TIMES;


 


5.7.2                                                    THE CHARGORS SHALL NOT
AND SHALL PROCURE THAT NO OTHER PERSON SHALL DEPOSIT OR TRANSFER ANY MONIES (I)
IN EXCESS OF US$100,000 PER ANNUM OR ITS EQUIVALENT IN THE APPLICABLE LOCAL
CURRENCY INTO THE LOCAL ACCOUNTS OR (II) INTO OTHER ACCOUNTS OTHER THAN THE
LOCAL ACCOUNTS; AND


 


5.7.3                                                    THE CHARGORS SHALL NOT
AT ANY TIME TRANSFER THE WHOLE OR ANY PART OF THE AMOUNTS STANDING TO THE CREDIT
OF ANY OTHER ACCOUNT TO ANY OTHER BANK ACCOUNT OTHER THAN TO ANOTHER CHARGED
ACCOUNT OR IN THE ORDINARY COURSE OF BUSINESS TO THE EXTENT PERMITTED UNDER THE
FINANCE DOCUMENTS.


 


5.8                                          INTELLECTUAL PROPERTY


 


5.8.1                                                    WITHOUT PREJUDICE TO
CLAUSE 13, EACH CHARGOR SHALL AT ITS OWN EXPENSE PROMPTLY EXECUTE ANY DOCUMENT
AND DO ALL ASSURANCES ACTS AND THINGS AS BURDALE MAY REQUIRE TO PROCURE THAT THE
SECURITY CREATED BY THIS DEED IS RECORDED AS SOON AS POSSIBLE BY BURDALE IN EACH
REGISTER IN EACH JURISDICTION IN WHICH ANY SPECIFIED INTELLECTUAL PROPERTY IS
REGISTERED.

 

17

--------------------------------------------------------------------------------


 


5.8.2                                                    WITHOUT PREJUDICE TO
CLAUSE 13 IF AFTER THE DATE OF THIS DEED, ANY CHARGOR:


 

(A)                       PROPOSES TO APPLY TO REGISTER ANY SPECIFIED
INTELLECTUAL PROPERTY IN ANY REGISTER IN WHICH IT IS NOT ALREADY IDENTIFIED AS
BEING REGISTERED IN; OR

 

(B)                      PROPOSES TO APPLY TO REGISTER ANY INTELLECTUAL PROPERTY
RIGHT NOT EXISTING ON THE DATE OF THIS DEED, SUCH CHARGOR SHALL NOTIFY BURDALE
AND, IF BURDALE SO REQUIRES AND PROMPTLY NOTIFIES THE CHARGOR, SUCH CHARGOR
SHALL ENSURE THAT APPLICATION IS MADE FOR THE SECURITY CREATED BY THIS DEED TO
BE RECORDED, AND THAT ANY SUCH SECURITY IS RECORDED, AT THE SAME TIME AS THE
APPLICATION OR REGISTRATION (AS THE CASE MAY BE) OF SUCH INTELLECTUAL PROPERTY.

 


5.8.3                                                    EACH CHARGOR WILL MAKE
SUCH REGISTRATIONS AND PAY SUCH FEES, RENEWAL FEES, REGISTRATION TAXES AND
SIMILAR AMOUNTS AS ARE NECESSARY TO KEEP THE SPECIFIED INTELLECTUAL PROPERTY IN
FORCE.


 


5.8.4                                                    EACH CHARGOR WILL TAKE
SUCH STEPS AS ARE NECESSARY (INCLUDING THE INSTITUTION OF LEGAL PROCEEDINGS) TO
POLICE ITS SPECIFIED INTELLECTUAL PROPERTY IN ANY TERRITORIES WHICH ARE MATERIAL
TO ITS BUSINESS TO ENSURE PROPER USE OF THEM AND TO PREVENT THIRD PARTIES
INFRINGING THEM AND, TAKE SUCH OTHER STEPS AS ARE REASONABLY PRACTICABLE TO
MAINTAIN AND PRESERVE ITS INTERESTS IN ITS SPECIFIED INTELLECTUAL PROPERTY
INCLUDING APPLYING TO REGISTER ANY INTERESTS THEREIN IN ANY RELEVANT REGISTER.


 


5.8.5                                                    EACH CHARGOR WILL
PROMPTLY NOTIFY BURDALE IN WRITING UPON BECOMING AWARE OF ANY CIRCUMSTANCES
WHICH WOULD MAKE ANY OF THE REPRESENTATIONS IN CLAUSE 4.8 INACCURATE OR
MISLEADING IN ANY MATERIAL RESPECT IF THOSE REPRESENTATIONS WERE THEN TO BE
REPEATED.


 


5.8.6                                                    NO CHARGOR WILL DO
ANYTHING NOR USE THE SPECIFIED INTELLECTUAL PROPERTY IN ANY WAY WHICH COULD
REASONABLY BE EXPECTED TO HAVE AN ADVERSE EFFECT OR WHICH COULD DEVALUE ANY SUCH
SPECIFIED INTELLECTUAL PROPERTY.


 


5.8.7                                                    NO CHARGOR WILL,
WITHOUT THE PRIOR WRITTEN CONSENT OF BURDALE:


 

(A)                       SELL, TRANSFER, LICENSE OR OTHERWISE DISPOSE OF ANY
INTELLECTUAL PROPERTY; NOR

 

(B)                      PERMIT ANY SPECIFIED INTELLECTUAL PROPERTY WHICH IS
REGISTERED OR SUBJECT TO AN APPLICATION FOR REGISTRATION TO BE ABANDONED OR
CANCELLED, TO LAPSE OR TO BE LIABLE TO ANY CLAIM FOR ABANDONMENT FOR NON-USE OR
OTHERWISE.

 


5.9                                          EQUIPMENT


 


5.9.1                                                    FORTHWITH AFTER THE
DATE OF THIS DEED, EACH CHARGOR SHALL ATTACH TO A VISIBLE PART OF EACH ITEM OF
SPECIFIED EQUIPMENT OWNED BY IT AND WITH A VALUE IN EXCESS OF TWENTY THOUSAND
POUNDS (£20,000) (AS DETERMINED IN ACCORDANCE WITH THE EQUIPMENT VALUATION) IN A
PERMANENT MANNER A CLEAR AND DISTINCTIVE LABEL, NO SMALLER THAN THREE INCHES BY
FOUR INCHES IN SIZE COMPRISING THE FOLLOWING NOTICE: “THIS PIECE OF EQUIPMENT IS
SUBJECT TO A FIRST LEGAL MORTGAGE IN FAVOUR OF BURDALE FINANCIAL LIMITED
(“BURDALE”) AND MAY NOT BE REMOVED OR SOLD WITHOUT THE PRIOR WRITTEN CONSENT OF
BURDALE”.


 


5.9.2                                                    EACH CHARGOR SHALL KEEP
ITS EQUIPMENT IN GOOD REPAIR, WORKING ORDER AND CONDITION AND FIT FOR ITS
PURPOSE AND SHALL NOT PERMIT THE SAME TO BE HANDLED OTHER THAN BY PERSONS
PROPERLY QUALIFIED AND TRAINED OR TO BE OVERLOADED OR TO BE USED FOR ANY PURPOSE
FOR WHICH THE EQUIPMENT IS NOT DESIGNED OR REASONABLY SUITABLE.

 

18

--------------------------------------------------------------------------------


 


5.9.3                                                    NO CHARGOR WILL,
WITHOUT THE PRIOR WRITTEN CONSENT OF BURDALE, MAKE ANY MODIFICATION OR PERMIT
ANY MODIFICATION TO BE MADE TO THE EQUIPMENT IF THE EFFECT OF SUCH MODIFICATION
MAY BE TO REDUCE THE VALUE OF THE EQUIPMENT.


 


5.9.4                                                    EACH CHARGOR WILL
PROMPTLY PAY ALL TAXES, FEES, LICENCE DUTIES, REGISTRATION CHARGES, INSURANCE
PREMIUMS AND OTHER OUTGOINGS IN RESPECT OF THE PREMISES AND THE EQUIPMENT AND ON
DEMAND PRODUCE EVIDENCE OF SUCH PAYMENT TO BURDALE.


 


5.9.5                                                    EACH CHARGOR WILL
OBTAIN ALL AUTHORISATIONS FROM  TIME TO TIME REQUIRED FOR THE USE AND OPERATION
OF THE EQUIPMENT AND NOT TO DO OR PERMIT TO BE DONE ANY ACT OR OMISSION WHEREBY
THE EQUIPMENT OR THE USE OF IT WOULD CONTRAVENE REGULATIONS FOR THE TIME BEING
IN FORCE.


 


5.9.6                                                    EACH CHARGOR WILL
FORTHWITH NOTIFY BURDALE OF ANY LOSS, THEFT, DAMAGE OR DESTRUCTION TO ANY
EQUIPMENT WITH A VALUE IN EXCESS OF £20,000.


 


5.9.7                                                    EACH CHARGOR WILL GIVE
BURDALE SUCH INFORMATION CONCERNING THE LOCATION, CONDITION, USE AND OPERATION
OF THE EQUIPMENT AS THE BURDALE MAY REQUIRE AND TO PERMIT ANY PERSONS DESIGNATED
BY BURDALE AT ALL REASONABLE TIMES TO INSPECT AND EXAMINE THE EQUIPMENT AND THE
RECORDS MAINTAINED IN CONNECTION WITH IT.


 


5.9.8                                                    EACH CHARGOR WILL
ENSURE THAT THE PREMISES ARE SUITABLE FOR THE USE OR STORAGE OF THE EQUIPMENT,
AND WILL KEEP THE EQUIPMENT AT THE PREMISES.


 


5.9.9                                                    EACH CHARGOR WILL
PROCURE IN FAVOUR OF BURDALE FROM ANY PERSON WITH A PROPRIETARY INTEREST OR
ENCUMBRANCE (INCLUDING ANY OWNER, LEASEHOLDER OR CHARGEE) IN ANY REAL OR
PERSONAL PROPERTY TO WHICH THE EQUIPMENT MIGHT BECOME AFFIXED, OR WITH WHICH
TITLE TO THE EQUIPMENT MIGHT MERGE, AN ACKNOWLEDGEMENT PRIOR TO SUCH FIXING OR
MERGER THAT THEIR RIGHTS AND REMEDIES WILL ONLY BE EXERCISED SUBJECT TO
BURDALE’S RIGHTS IN THE EQUIPMENT AND, IN PARTICULAR, BUT WITHOUT LIMITATION TO
THE GENERALITY OF THE FOREGOING, THE RIGHT OF BURDALE, ITS SERVANTS OR AGENTS TO
ENTER UPON ANY SUCH PROPERTY TO REMOVE THE EQUIPMENT NOTWITHSTANDING THAT IT
MIGHT BE AFFIXED TO, OR HAVE MERGED WITH, ANY REAL OR PERSONAL PROPERTY.


 


6.                            WHEN SECURITY BECOMES ENFORCEABLE

 

The security constituted by this Deed shall become immediately enforceable and
the power of sale and other powers conferred by section 101 of the Law of
Property Act 1925, as varied or amended by this Deed, shall be immediately
exercisable upon and at any time after the occurrence of any Event of Default
and whilst the same is continuing after which Burdale may in its absolute
discretion enforce all or any part of the security in any manner it sees fit.

 


7.                            ENFORCEMENT OF SECURITY

 


7.1                                          GENERAL


 


7.1.1                                                    FOR THE PURPOSES OF ALL
POWERS IMPLIED BY STATUTE, THE SECURED LIABILITIES ARE DEEMED TO HAVE BECOME DUE
ON THE DATE OF THIS DEED.

 

19

--------------------------------------------------------------------------------


 


7.1.2                                                    SECTION 103 OF THE LAW
OF PROPERTY ACT (RESTRICTING THE POWER OF SALE) AND SECTION 93 OF THE LAW OF
PROPERTY ACT 1925 (RESTRICTING THE RIGHT OF CONSOLIDATION) DO NOT APPLY TO THE
SECURITY CONSTITUTED BY THIS DEED.


 


7.1.3                                                    THE STATUTORY POWERS OF
LEASING CONFERRED ON BURDALE ARE EXTENDED SO THAT, WITHOUT THE NEED TO COMPLY
WITH ANY PROVISION OF SECTION 99 OR 100 OF THE LAW OF PROPERTY ACT 1925, BURDALE
IS EMPOWERED TO LEASE, MAKE AGREEMENTS FOR LEASES, ACCEPT SURRENDERS OF LEASES
AND GRANT OPTIONS AS BURDALE MAY THINK FIT.


 


7.2                                          AGENT OF THE CHARGORS


 

For all purposes each Receiver is deemed to be in the same position as a
Receiver duly appointed by a mortgagee under the Law of Property Act 1925. Every
Receiver shall be the agent of the Chargor in respect of which he was appointed
unless and until a liquidator shall be appointed of that Chargor, whereafter
such Receiver shall act as principal but shall not become the agent of Burdale.
That Chargor alone shall be responsible for the receiver’s contracts,
engagements, commissions, omissions, defaults and losses and for liabilities
incurred by him.  Burdale shall not incur any liability of whatsoever nature
(either to the Chargors or to any other person) by reason of Burdale making his
appointment as a Receiver or for any other reason.

 


7.3                                          CONTINGENCIES


 

If Burdale enforces the security constituted by this Deed at a time when no
amounts are due to Burdale under the Finance Documents but at a time when
amounts may or will become so due, Burdale (or the Receiver) may pay the
proceeds of any recoveries effected by it into a Blocked Account (in the case of
a Facility Company) or an Other Account (in the case of any other Chargor).

 


7.4                                          MORTGAGEE IN POSSESSION - NO
LIABILITY


 

Neither Burdale nor any Receiver or Manager will be liable, by reason of
entering into possession of a Security Asset, to account as mortgagee in
possession or for any loss on realisation or for any default or omission for
which a mortgagee in possession might otherwise be liable.

 


7.5                                          PRIVILEGES


 

Each Receiver and Burdale is entitled to all the rights, powers, privileges and
immunities conferred by the Law of Property Act 1925 on mortgagees and receivers
when such receivers have been duly appointed under that Act, except that
section 103 of that Act does not apply.

 


7.6                                          PROTECTION OF THIRD PARTIES


 

No person (including a purchaser) dealing with Burdale or a Receiver or its or
his agents need enquire:

 


7.6.1                                                    WHETHER THE SECURED
LIABILITIES HAVE BECOME PAYABLE; OR


 


7.6.2                                                    WHETHER ANY POWER
PURPORTED TO BE EXERCISED HAS BECOME EXERCISABLE; OR

 

20

--------------------------------------------------------------------------------


 


7.6.3                                                    WHETHER ANY MONEY
REMAINS DUE; OR


 


7.6.4                                                    HOW ANY MONEY PAID TO
BURDALE OR TO THE RECEIVER IS TO BE APPLIED.


 


7.7                                          REDEMPTION OF PRIOR MORTGAGES


 

At any time after the security constituted by this Deed has become enforceable,
Burdale or any Receiver may, in the case of Burdale at the sole cost of the
Chargors (payable to Burdale on demand) and in the case of a Receiver as an
expense of the Receiver’s receivership:

 


7.7.1                                                    REDEEM ANY INTEREST BY
WAY OF SECURITY FOR THE TIME BEING AND FROM TIME TO TIME RANKING IN POINT OF
SECURITY IN PRIORITY TO ANY OF THE SECURITY CONSTITUTED BY THIS DEED; AND/OR


 


7.7.2                                                    (IN THE CASE OF A
REDEMPTION BY BURDALE) PROCURE THE TRANSFER OF THAT INTEREST BY WAY OF SECURITY
TO ITSELF; AND/OR


 


7.7.3                                                    SETTLE AND PASS THE
ACCOUNTS OF ANY PRIOR MORTGAGEE, CHARGEE OR ENCUMBRANCER WHICH ONCE SO SETTLED
AND PASSED SHALL BE CONCLUSIVE AND BINDING ON THE CHARGORS.


 


8.                            RECEIVER

 


8.1                                          APPOINTMENT OF RECEIVER


 

In the circumstances described in sub-clause 3.2.1 or at any time after the
security constituted by this Deed becomes enforceable, or, at any time if so
requested by any Chargor in writing, Burdale may (but shall not be obliged)
without further notice (and whether or not the relevant Chargor shall have been
accorded sufficient or any time in which to satisfy any relevant indebtedness)
from time to time, and notwithstanding that, if such be the case, one or more
than one Receiver shall have been appointed in respect of all or any of the
Security Assets pursuant to this clause and not removed from such Security
Assets, appoint in writing, under the hand of any manager of Burdale, a Receiver
of the Security Assets or any of them and, where so requested by a Chargor,
whether or not those Security Assets shall belong to that Chargor, but, in the
circumstances described in sub-clause 3.2.1, only over the Security Assets
specified in the notice referred to in that clause.  Burdale may not exercise
the rights conferred pursuant to this clause 8.1 to the extent to which exercise
would be inconsistent with any relevant statutory or regulatory provision.

 


8.2                                          RELATIONSHIP WITH BURDALE


 

To the fullest extent permitted by law, any right, power or discretion conferred
by this Deed (be it express or implied) upon a Receiver of any Security Assets
may, after the security created by this Deed has become enforceable, be
exercised by Burdale in relation to any Security Asset either:

 


8.2.1                                                    WITHOUT FIRST
APPOINTING A RECEIVER; OR


 


8.2.2                                                    NOTWITHSTANDING THE
APPOINTMENT OF A RECEIVER.

 

21

--------------------------------------------------------------------------------


 


8.3                                          REMOVAL


 

Burdale may by writing under its hand (subject to section 45 of the Insolvency
Act 1986 (any requirement for an order of the court in the case of an
administrative receiver)):

 


8.3.1                                                    REMOVE ANY RECEIVER
APPOINTED BY IT; AND


 


8.3.2                                                    WHENEVER IT DEEMS IT
NECESSARY OR DESIRABLE, APPOINT A NEW RECEIVER IN THE PLACE OF ANY RECEIVER
WHOSE APPOINTMENT MAY FOR ANY REASON HAVE TERMINATED.


 


8.4                                          REMUNERATION


 

Burdale may, from time to time, fix the remuneration of any Receiver and direct
payment of the same out of monies accruing to him in the exercise of his powers,
authorities and discretions by or pursuant to this Deed, but the Chargor in
respect of which any Receiver shall have been appointed shall alone be liable
for the payment of that remuneration.

 


9.                            POWERS OF RECEIVER


 


9.1                                          GENERAL


 


9.1.1                                                    IN ADDITION TO THOSE
CONFERRED BY THE LAW OF PROPERTY ACT 1925 ON ANY RECEIVER APPOINTED UNDER THAT
ACT, EACH RECEIVER HAS, AND IS ENTITLED TO EXERCISE, ALL OF THE RIGHTS, POWERS
AND DISCRETIONS SET OUT IN THIS DEED. THE POWERS, AUTHORITIES AND DISCRETIONS
CONFERRED BY OR PURSUANT TO THIS DEED IN RELATION TO THE SECURITY ASSETS ON
BURDALE OR ANY RECEIVER SHALL BE IN ADDITION TO, AND NOT IN SUBSTITUTION FOR,
THE POWERS CONFERRED ON MORTGAGEES OR RECEIVERS UNDER THE LAW OF PROPERTY ACT
1925, AND, WHERE THERE IS ANY AMBIGUITY OR CONFLICT BETWEEN THE POWERS,
AUTHORITIES AND DISCRETIONS CONTAINED IN THAT ACT AND THOSE CONFERRED BY OR
PURSUANT TO THIS DEED, THE TERMS OF THIS DEED SHALL PREVAIL.


 


9.1.2                                                    IF THERE IS MORE THAN
ONE RECEIVER HOLDING OFFICE AT THE SAME TIME, UNLESS THE DOCUMENT APPOINTING HIM
STATES OTHERWISE, EACH RECEIVER MAY EXERCISE ALL OF THE POWERS CONFERRED ON A
RECEIVER UNDER THIS DEED INDIVIDUALLY AND TO THE EXCLUSION OF ANY OTHER
RECEIVERS.


 


9.1.3                                                    A RECEIVER WHO IS AN
ADMINISTRATIVE RECEIVER OF A CHARGOR HAS ALL THE RIGHTS, POWERS AND DISCRETIONS
OF AN ADMINISTRATIVE RECEIVER UNDER THE INSOLVENCY ACT 1986.


 


9.1.4                                                    A RECEIVER MAY, IN THE
NAME OF THE RELEVANT CHARGOR IF HE SO WISHES:


 

(A)                       DO ALL OTHER ACTS AND THINGS WHICH HE MAY CONSIDER
NECESSARY OR DESIRABLE FOR REALISING ANY SECURITY ASSET OR INCIDENTAL OR
CONDUCIVE TO ANY OF THE RIGHTS, POWERS OR DISCRETIONS CONFERRED ON A RECEIVER
UNDER OR BY VIRTUE OF THIS DEED; AND

 

(B)                      DO AND EXERCISE IN RELATION TO ANY SECURITY ASSET ALL
THE POWERS, AUTHORITIES AND THINGS WHICH HE WOULD BE CAPABLE OF EXERCISING AS IF
HE WERE ITS ABSOLUTE BENEFICIAL OWNER.

 


9.2                                          BORROW AND LEND MONEY


 

A Receiver may raise and borrow money (either unsecured or on the security of
any Security Asset, either in priority to, pari passu with, or subsequent to,
the security constituted by this Deed or otherwise) and may lend money either
with or without security

 

22

--------------------------------------------------------------------------------


 

in the case of either borrowing or lending money on any other terms and for
whatever purpose which he thinks fit.  No person lending that money need enquire
as to the propriety or purpose of the exercise of that power or to check the
application of any money so raised or borrowed.

 


9.3                                          CARRY ON BUSINESS


 

A Receiver may carry on, manage or concur in the carrying on or managing of, the
business for the time being and from time to time of the relevant Chargor in
such manner as he may think fit, including, without limitation, power to
perform, repudiate, rescind, compromise, amend or vary any contract, instrument
or agreement to which the relevant Chargor shall for the time being and from
time to time be a party.

 


9.4                                          COMPROMISE


 

A Receiver may settle, adjust, refer to arbitration, compromise and arrange any
claims, accounts, disputes, questions and demands with or by any person who is
or claims to be a creditor of the relevant Chargor or relating in any way to any
Security Asset.

 


9.5                                          EMPLOYEES


 

Either in connection with any exercise by the Receiver of his powers by or
pursuant to this Deed or otherwise for any purpose connected with any of the
Security Assets, a Receiver may:

 


9.5.1                                                    APPOINT AND DISCHARGE
MANAGERS, OFFICERS, AGENTS, ACCOUNTANTS, SERVANTS, WORKMEN AND OTHERS UPON SUCH
TERMS AS TO REMUNERATION OR OTHERWISE AS HE MAY THINK PROPER; AND


 


9.5.2                                                    DISCHARGE ANY SUCH
PERSONS APPOINTED BY THE RELEVANT CHARGOR.


 


9.6                                          LEASES


 

A Receiver may grant, or concur in the grant of, any leases or licences of any
Security Asset for any term on any terms which he thinks fit (including, without
limitation, at a rent or fee with or without a premium) and may accept a
surrender of any lease or licence of any Security Asset on any terms which he
thinks fit (including, without limitation, the payment of money to a lessee or
licensee on a surrender).

 


9.7                                          LEGAL ACTIONS


 

A Receiver may bring, prosecute, enforce, defend and abandon all actions, suits
and proceedings to the relevant Chargor or its Security Assets as he thinks fit.

 


9.8                                          POSSESSION


 

A Receiver may take immediate possession of, get in, and/or collect the Security
Assets of the relevant Chargor and, for that purpose, to enter upon its property
or any other premises at which its Security Assets are for the time being and
from time to time located and sever, dismantle or remove the same or any
fixtures for the time being and from time to time therefrom without being liable
for any loss or damage thereby occasioned.

 

23

--------------------------------------------------------------------------------


 


9.9                                          PROTECTION OF ASSETS


 

A Receiver may, in each case as he may think fit:

 


9.9.1                                                    MAKE AND EFFECT, AND
CONCUR IN THE MAKING AND EFFECTING OF, ALL REPAIRS, MAINTENANCE, DECORATION,
PROVISION OF ALL SERVICES (INCLUDING, WITHOUT LIMITATION, LIGHTING, HEATING AND
CLEANSING) STRUCTURAL AND OTHER ALTERATIONS, IMPROVEMENTS, ADDITIONS AND
DEVELOPMENT IN OR TO THE SECURITY ASSETS AND DO ANYTHING ELSE IN CONNECTION WITH
THE SECURITY ASSETS WHICH HE MAY THINK FIT OR WHICH HE MAY DEEM PROPER FOR THE
EFFICIENT USE OR MANAGEMENT OF THE SECURITY ASSETS, AS WELL AS FOR THE
PROTECTION AS FOR THE IMPROVEMENT OF THE SECURITY ASSETS OR FOR THE PROTECTION
OF THE SECURITY HEREBY CONSTITUTED;


 


9.9.2                                                    COMMENCE AND/OR
COMPLETE ANY BUILDING OPERATIONS ON THE MORTGAGED PROPERTY OR OTHER SECURITY
ASSET;


 


9.9.3                                                    APPLY FOR AND MAINTAIN
ANY PLANNING PERMISSION, BUILDING REGULATION, APPROVAL OR ANY OTHER PERMISSION,
CONSENT OR LICENCE IN RELATION TO THE SECURITY ASSETS; AND


 


9.9.4                                                    EFFECT AND MAINTAIN
INSURANCES IN RESPECT OF THE SECURITY ASSETS.


 


9.10                                    RECEIPTS


 

A Receiver may give valid receipts for all monies and execute all deeds or
documents (including, without limitation, with full power to convey any assets
sold in the name of the relevant Chargor) as may be necessary or appropriate in
the name of, or on behalf of the relevant Chargor for the purpose of exercising
any of the powers, authorities and discretions conferred on the Receiver by or
pursuant to this Deed and to use the name of the relevant Chargor for all or any
of such powers, authorities and discretions, for which purpose the relevant
Chargor hereby irrevocably appoints every such Receiver to be its attorney.

 


9.11                                    SALE OF ASSETS


 

A Receiver may sell, exchange, convert into money and realise any Security Asset
by public auction, tender or private treaty in any manner and on any terms and
with or without such advertisement and in such lot or lots and together or
separately as the Receiver thinks fit.  The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over such period as the Receiver thinks fit. 
Fixtures may be severed and sold separately from the property containing them
without the consent of the relevant Chargor.

 


9.12                                    SUBSIDIARIES


 

A Receiver may promote the formation of a or purchase a newly formed, or concur
in the promotion of the formation of a or purchase a newly formed, subsidiary
and/or subsidiaries of any Chargor with a view to the same purchasing, leasing,
licensing or otherwise acquiring all or any of the assets of that Chargor and
the Receiver may sell, lease, license or otherwise dispose all or any of the
assets of that Chargor to such subsidiary or subsidiaries on such terms as he
shall think fit.

 

24

--------------------------------------------------------------------------------


 


9.13                                    EXERCISE OF RIGHTS


 

A Receiver may exercise or permit the relevant Chargor or any nominee of the
relevant Chargor to exercise any powers or rights incidental to the ownership of
its Security Assets in such manner as the Receiver may think fit and, in
particular (as regards any shares, stock or other securities for the time being
and from time to time included in its Security Assets), any rights for the time
being and from time to time attached thereto.

 


9.14                                    UNCALLED CAPITAL


 

A Receiver may call up all or any portion of any uncalled capital of a Chargor.

 


9.15                                    PROFESSIONAL ADVICE


 

A Receiver may appoint a solicitor or accountant or other professionally
qualified person to advise or assist it in the exercise of any of the powers,
authorities and discretions by or pursuant to these presents or otherwise for
any purpose connected with its Security Assets, and may discharge any such
person.

 


9.16                                    SEAL


 

A Receiver may use a Chargor’s seal.

 


9.17                                    SPECIFIED INTELLECTUAL PROPERTY


 

A Receiver may in respect of any Specified Intellectual Property:

 


9.17.1                                              MAKE SUCH REGISTRATIONS AND
PAY SUCH FEES, RENEWAL FEES, REGISTRATION TAXES AND SIMILAR AMOUNTS AS HE THINKS
FIT TO KEEP SUCH SPECIFIED INTELLECTUAL PROPERTY IN FORCE;


 


9.17.2                                              TAKE SUCH STEPS AS HE THINKS
FIT (INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF LEGAL PROCEEDINGS AND THE
INCURRING OF ADVERTISING EXPENDITURE) TO POLICE SUCH SPECIFIED INTELLECTUAL
PROPERTY IN ANY TERRITORY AND TO PREVENT THIRD PARTIES INFRINGING IT AND
OTHERWISE TO MAINTAIN AND PRESERVE ITS VALUE; AND


 


9.17.3                                              IF HE THINKS FIT, ABANDON OR
CANCEL SUCH SPECIFIED INTELLECTUAL PROPERTY OR PERMIT ITS REGISTRATION (OR
APPLICATION FOR REGISTRATION) IN ANY JURISDICTION TO LAPSE OR TO PERMIT IT TO
BECOME LIABLE TO A CLAIM FOR ABANDONMENT FOR NON-USE OR OTHERWISE.


 


10.                     APPLICATION OF PROCEEDS


 

Any monies received by Burdale or any Receiver after this Deed has become
enforceable shall be applied in the following order of priority (but without
prejudice to the right of Burdale to recover any shortfall from the Chargors):

 


10.1                                    IN SATISFACTION OF OR PROVISION FOR ALL
COSTS AND EXPENSES INCURRED BY BURDALE OR ANY RECEIVER AND OF ALL REMUNERATION
DUE TO ANY RECEIVER UNDER THIS DEED;


 


10.2                                    IN OR TOWARDS PAYMENT OF THE SECURED
LIABILITIES OR SUCH PART OF THEM AS IS THEN DUE AND PAYABLE TO BURDALE; AND

 

25

--------------------------------------------------------------------------------


 


10.3                                    IN PAYMENT OF THE SURPLUS (IF ANY) TO
ANY CHARGOR OR OTHER PERSON ENTITLED TO IT.


 


11.                     EXPENSES AND INDEMNITY

 

Immediately upon demand, each Chargor shall pay all other costs and expenses
(including legal fees and VAT) incurred from time to time in connection with the
enforcement of or preservation of rights under this Deed by Burdale, or any
Receiver, attorney, manager, agent or other person appointed by Burdale under
this Deed or by statute, and keep each of them indemnified against any failure
or delay in paying the same.

 


12.                     DELEGATION

 

Burdale and any Receiver may, for the time being and from time to time, delegate
by power of attorney or in any other manner (including, without limitation,
under the hand of any manager of Burdale) to any person any right, power or
discretion exercisable by Burdale or such Receiver (as the case may be) under
this Deed.  Any such delegation may be made upon the terms (including, without
limitation, power to sub-delegate) and subject to any regulations which Burdale
or such Receiver (as the case may be) may think fit.  Neither Burdale nor any
Receiver will be in any way liable or responsible to any Chargor for any loss or
liability arising from any act, default, omission or misconduct on the part of
any such delegate or sub-delegate who shall be entitled to all the indemnities
to which his appointor is entitled under this Deed.

 


13.                     FURTHER ASSURANCES

 


13.1                                    GENERAL


 

Each Chargor shall, at its own expense, execute and do all such acts, deeds and
things (including, without limitation, payment of all stamp duties and
registration fees) Burdale or a Receiver may reasonably require for:

 


13.1.1                                              PERFECTING OR BETTER
PERFECTING OR PROTECTING OR BETTER PROTECTING THE SECURITY INTENDED TO BE
CREATED BY THIS DEED OVER ANY SECURITY ASSET; AND


 


13.1.2                                              AFTER THE SECURITY
CONSTITUTED BY THIS DEED HAS BECOME ENFORCEABLE, FACILITATING THE REALISATION OF
ANY SECURITY ASSET OR THE EXERCISE OF ANY RIGHT, POWER OR DISCRETION
EXERCISABLE, BY BURDALE OR ANY RECEIVER IN RESPECT OF ANY SECURITY ASSET,
INCLUDING, WITHOUT LIMITATION, THE EXECUTION OF ANY TRANSFER, CONVEYANCE,
ASSIGNMENT OR ASSURANCE OF ANY PROPERTY WHETHER TO BURDALE OR TO ITS NOMINEES,
AND THE GIVING OF ANY NOTICE, ORDER OR DIRECTION AND THE MAKING OF ANY
REGISTRATION, WHICH IN ANY SUCH CASE, BURDALE MAY THINK NECESSARY OR DESIRABLE.


 


13.2                                    FURTHER SUBSIDIARIES


 


13.2.1                                              EACH CHARGOR UNDERTAKES TO
ENSURE THAT EACH COMPANY WHICH BECOMES A SUBSIDIARY (WHETHER DIRECT OR INDIRECT)
OF ANY CHARGOR AFTER TODAY’S DATE SHALL, PROMPTLY UPON BEING REQUIRED TO DO SO
BY BURDALE, EXECUTE A DEED OF ACCESSION IN SUBSTANTIALLY THE FORM SET OUT IN
SCHEDULE 6 AND SUCH COMPANY SHALL ON THE DATE WHICH SUCH DEED OF ACCESSION IS

 

26

--------------------------------------------------------------------------------


 


EXECUTED BY IT BECOME A PARTY TO THIS DEED IN THE CAPACITY OF A CHARGOR AND THIS
DEED SHALL BE READ AND CONSTRUED FOR ALL PURPOSES AS IF SUCH COMPANY HAD BEEN AN
ORIGINAL PARTY TO THIS DEED AS A CHARGOR (BUT FOR THE AVOIDANCE OF DOUBT THE
SECURITY CREATED BY SUCH COMPANY SHALL BE CREATED ON THE DATE OF THE DEED OF
ACCESSION).


 


13.2.2                                              BURDALE MAY SPECIFY ANY
AMENDMENTS OR CHANGES TO THE FORM OR MANNER IN WHICH ANY SUCH NEW CHARGOR GIVES
SUCH SECURITY (INCLUDING AN ACCEPTANCE OF A LIMIT ON THE LIABILITY OF SUCH NEW
CHARGOR) WHICH IN THE OPINION OF BURDALE IS NECESSARY IN ORDER THAT SUCH
SECURITY MAY LAWFULLY BE GIVEN.


 


13.2.3                                              THE COMPANY SHALL PROCURE
THAT ALL REGISTRATIONS OR OTHER STEPS NECESSARY TO PERFECT ANY SECURITY CREATED
BY A DEED OF ACCESSION ARE COMPLETED AS SOON AS IS PRACTICABLE AFTER ITS
EXECUTION AND IN ANY EVENT WITHIN ANY APPLICABLE TIME LIMIT.


 


13.2.4                                              EACH CHARGOR (OTHER THAN THE
COMPANY) BY ITS EXECUTION OF THIS DEED OR ANY DEED OF ACCESSION, IRREVOCABLY
APPOINTS THE COMPANY TO EXECUTE ON ITS BEHALF ANY DEED OF ACCESSION WITHOUT
FURTHER REFERENCE TO OR THE CONSENT OF SUCH CHARGOR AND SUCH CHARGOR SHALL BE
BOUND BY ANY SUCH DEED OF ACCESSION AS IF IT HAD ITSELF EXECUTED SUCH DEED OF
ACCESSION.


 


14.                     POWER OF ATTORNEY

 

Each Chargor, by way of security, irrevocably and severally appoints Burdale,
each Receiver and any of their delegates or sub delegates to be its attorney and
on its behalf and in its name or otherwise to execute and do all such acts,
deeds and things which such Chargor is obliged to take under this Deed and
generally, on its behalf and in its name, to exercise all or any of the powers,
authorities and discretions conferred by or pursuant to this Deed on Burdale or
any Receiver.  Each Chargor hereby ratifies and confirms and agrees to ratify
and confirm whatever any attorney does or purports to do pursuant to its
appointment under this clause.

 


15.                     CONTINUING SECURITY

 


15.1                                    ADDITIONAL SECURITY


 

The security constituted by this Deed is in addition to and is not in any way
prejudiced by any other security now or subsequently held by Burdale for any of
the Secured Liabilities.

 


15.2                                    CONTINUING SECURITY


 

The security constituted by this Deed is continuing and will extend to the
ultimate balance of all the Secured Liabilities, regardless of any intermediate
payment or discharge in whole or in part.

 

27

--------------------------------------------------------------------------------


 


15.3                                    REINSTATEMENT


 

If any payment by a Chargor or any discharge given by Burdale (whether in
respect of the obligations of any Obligor or any security for those obligations
or otherwise) is avoided or reduced as a result of insolvency or any similar
event:

 


15.3.1                                              THE LIABILITY OF EACH
CHARGOR SHALL CONTINUE AS IF THE PAYMENT, DISCHARGE, AVOIDANCE OR REDUCTION HAD
NOT OCCURRED; AND


 


15.3.2                                              BURDALE SHALL BE ENTITLED TO
RECOVER THE VALUE OR AMOUNT OF THAT SECURITY OR PAYMENT FROM EACH CHARGOR, AS IF
THE PAYMENT, DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED.


 


15.4                                    WAIVER OF DEFENCES

 

The obligations of each Chargor under this Deed will not be affected by an act,
omission, matter or thing which, but for this Clause, would reduce, release or
prejudice any of its obligations under this Deed (without limitation and whether
or not known to it or Burdale) including:

 


15.4.1                                              ANY TIME, WAIVER OR CONSENT
GRANTED TO, OR COMPOSITION WITH, ANY OBLIGOR OR OTHER PERSON;


 


15.4.2                                              THE RELEASE OF ANY OTHER
OBLIGOR OR ANY OTHER PERSON UNDER THE TERMS OF ANY COMPOSITION OR ARRANGEMENT
WITH ANY CREDITOR OF ANY OBLIGOR OR ANY OTHER PERSON;


 


15.4.3                                              THE TAKING, VARIATION,
COMPROMISE, EXCHANGE, RENEWAL OR RELEASE OF, OR REFUSAL OR NEGLECT TO PERFECT,
TAKE UP OR ENFORCE, ANY RIGHTS AGAINST, OR SECURITY OVER ASSETS OF, ANY OBLIGOR
OR OTHER PERSON OR ANY NON-PRESENTATION OR NON-OBSERVANCE OF ANY FORMALITY OR
OTHER REQUIREMENT IN RESPECT OF ANY INSTRUMENT OR ANY FAILURE TO REALISE THE
FULL VALUE OF ANY SECURITY;


 


15.4.4                                              ANY INCAPACITY OR LACK OF
POWER, AUTHORITY OR LEGAL PERSONALITY OF OR DISSOLUTION OR CHANGE IN THE MEMBERS
OR STATUS OF AN OBLIGOR OR ANY OTHER PERSON;


 


15.4.5                                              ANY AMENDMENT (HOWEVER
FUNDAMENTAL) OR REPLACEMENT OF A FINANCE DOCUMENT OR ANY OTHER DOCUMENT OR
SECURITY;


 


15.4.6                                              ANY UNENFORCEABILITY,
ILLEGALITY OR INVALIDITY OF ANY OBLIGATION OF ANY PERSON UNDER ANY FINANCE
DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY; OR


 


15.4.7                                              ANY INSOLVENCY OR SIMILAR
PROCEEDINGS.


 


15.5                                    IMMEDIATE RECOURSE


 

Each Chargor waives any right it may have of first requiring Burdale to proceed
against or enforce any other rights or security or claim payment from any person
before enforcing the security constituted by this Deed.  This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.

 


15.6                                    APPROPRIATIONS

 

Until all the Secured Liabilities have been irrevocably paid in full, Burdale
may:

 


15.6.1                                              REFRAIN FROM APPLYING OR
ENFORCING ANY OTHER MONIES, SECURITY OR RIGHTS HELD OR RECEIVED BY BURDALE IN
RESPECT THE SECURED LIABILITIES, OR APPLY AND ENFORCE THE SAME IN SUCH

 

28

--------------------------------------------------------------------------------


 


MANNER AND ORDER AS IT SEES FIT (WHETHER AGAINST THE SECURED LIABILITIES OR
OTHERWISE) AND NO CHARGOR SHALL BE ENTITLED TO THE BENEFIT OF THE SAME; AND


 


15.6.2                                              HOLD IN AN INTEREST-BEARING
SUSPENSE ACCOUNT ANY MONIES RECEIVED FROM ANY CHARGOR OR ON ACCOUNT OF ANY
CHARGOR’S LIABILITY IN RESPECT OF THE SECURED LIABILITIES.


 


15.7                                    DEFERRAL OF CHARGORS’ RIGHTS


 

Until all the Secured Liabilities have been irrevocably paid in full and unless
Burdale otherwise directs, no Chargor will exercise any rights which it may have
by reason of performance by it of its obligations under the Finance Documents:

 


15.7.1                                              TO BE INDEMNIFIED BY AN
OBLIGOR;


 


15.7.2                                              TO CLAIM ANY CONTRIBUTION
FROM ANY OTHER GUARANTOR OF ANY OBLIGOR’S OBLIGATIONS UNDER THE FINANCE
DOCUMENTS; AND/OR


 


15.7.3                                              TO TAKE THE BENEFIT (IN
WHOLE OR IN PART AND WHETHER BY WAY OF SUBROGATION OR OTHERWISE) OF ANY OF
BURDALE’S RIGHTS UNDER THE FINANCE DOCUMENTS OR OF ANY OTHER GUARANTEE OR
SECURITY TAKEN PURSUANT TO, OR IN CONNECTION WITH, THE FINANCE DOCUMENTS BY
BURDALE.


 


16.                     MISCELLANEOUS

 


16.1                                    COVENANT TO PAY


 

Each Chargor shall pay or discharge the Secured Liabilities in the manner
provided for in any document creating or evidencing the Secured Liabilities
and/or otherwise as agreed from time to time.

 


16.2                                    HM LAND REGISTRY


 

Each Chargor applies to the Chief Land Registrar for a restriction in the
following terms to be entered on the Register of Title relating to any property
registered at HM Land Registry in its name and against which this Deed may be
noted:

 

“Except under an order of the Registrar, no disposition or dealing by the
proprietor of the land is to be registered without the consent of the proprietor
for the time being of the Deed dated [     ] between, amongst others, [the
relevant Chargor] and Burdale Financial Limited.”

 


16.3                                    NEW ACCOUNTS


 

If Burdale receives, or is deemed to be affected by, notice, whether actual or
constructive, of any subsequent charge or other interest affecting any Security
Asset and/or the proceeds of sale of any Security Asset, Burdale may open a new
account for any Chargor.  If Burdale does not open a new account, it shall
nevertheless be treated as if it had done so at the time when it received or was
deemed to have received notice.  As from that time all payments made to Burdale
will be credited or be treated as having been credited to the new account and
will not operate to reduce any amount for which this Deed is security and,
furthermore, Burdale shall be under no obligation to advance any monies or
provide or continue to provide any credit facility to any Facility Company.

 

29

--------------------------------------------------------------------------------


 


16.4                                    TACKING


 

Burdale covenants with each Chargor that it shall perform its obligations under
any document creating or evidencing the Secured Liabilities (including any
obligation to make available further advances).

 


16.5                                    SEPARATE CHARGES


 

This Deed shall, in relation to each Chargor, be read and construed as if it
were a separate Deed relating to such Chargor to the intent that if any Security
Interest created by any other Chargor in this Deed shall be invalid or liable to
be set aside for any reason, this shall not affect any Security Interest created
under this Deed by such first Chargor.

 


16.6                                    INVALIDITY


 

If, at any time, any provision of this Deed is or becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.

 


17.                     RELEASE

 


17.1                                    EXPIRY OF SECURITY PERIOD


 

Upon the expiry of the Security Period (but not otherwise), Burdale shall, at
the request and cost of the Chargors, take whatever action is necessary to
release the Security Assets from the security constituted by this Deed and/or
reassign the benefit of the Security Assets to the Chargors.

 


17.2                                    OTHER ACCOUNTS


 

At any time before the security created by this Deed shall have become
enforceable, in the absence of any directions from Burdale to the contrary, any
amounts permitted by the terms of the Finance Documents to be paid into an Other
Account shall upon payment into such account stand released from the fixed
charge over Book Debts created pursuant to clause 2 and shall stand subject to
the floating charge created by clause 3, provided that such release shall in no
respect prejudice the continuance of the fixed charge created pursuant to clause
2 in respect of all other Book Debts.

 


17.3                                    PURCHASED RECEIVABLES


 

Where any Receivables are sold to Burdale by a Facility Company under the
Receivables Finance Facility, such Receivables shall upon title to them passing
to Burdale under the terms of the Facility Agreement stand released from the
Security Interests created by this Deed.

 


18.                     RIGHTS AND REMEDIES

 

The rights of Burdale under this Deed are cumulative, may be exercised as often
as considered appropriate and are in addition to the general law.  Such rights
(whether arising hereunder or

 

30

--------------------------------------------------------------------------------


 

under the general law) shall not be capable of being waived or varied otherwise
than by an express waiver or variation in writing and, in particular, any
failure to exercise or delay in exercising any of such rights shall not operate
as a waiver or variation of that or any other such right, any defective or
partial exercise of any such rights shall not preclude any other or further
exercise of that or any other such right, and no act or course of conduct or
negotiation by Burdale or on its behalf shall in any way preclude it from
exercising any such right or constitute a suspension or any variation of any
such right.

 


19.                     NOTICES

 


19.1                                    DELIVERY AND RECEIPT


 

Any communications to be made under or in connection with this Deed shall be
made in the manner specified in the Facility Agreement.

 


20.                     GOVERNING LAW AND JURISDICTION

 


20.1                                    GOVERNING LAW


 

This Deed is governed by English law.

 

This Deed has been entered into as a deed on the date stated at the beginning of
this Deed.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

31

--------------------------------------------------------------------------------


SCHEDULE 1

 

The Chargors

 

The Company

 

VIEWSONIC EUROPE LIMITED

 

Registered Number:

03131161

Jurisdiction of Incorporation:

England and Wales

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Mortgaged Property

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Forms of Notice to Banks and Acknowledgement

 

Part I  - Blocked Accounts

 

Blocked Account Notice

[On Headed Notepaper of relevant Facility Company]

 

 

[Date]

 

To:                   [Barclays Bank plc]

[Address]

 

Attention:                   [                     ]

 

Dear Sirs,

 

We hereby give you notice that by Deed of Debenture dated [         ] (the
“Deed”), we have charged to Burdale Financial Limited (“Burdale”) by way of
first fixed charge all our rights, title, interest and benefit in and to the
following account(s) held with yourselves and all amounts standing to the credit
of such account from time to time:

 

Account No. [         ], sort code [         ]

 

Account No. [         ], sort code [         ]

 

[Repeat as necessary]

 

(the “Blocked Account(s)”).

 

Please acknowledge receipt of this letter by returning a copy of the attached
letter on your own headed notepaper with a receipted copy of this notice
forthwith, to Burdale at 53 Queen Anne Street, London, W1G 9HP, Attention:
Company Secretary.

 

Yours faithfully

 

 

 

 

for and on behalf of

VIEWSONIC EUROPE LIMITED

 

34

--------------------------------------------------------------------------------


 

Blocked Account Acknowledgement

[On the Headed Notepaper of Bank]

 

[Date]

 

To:

Burdale Financial Limited (“Burdale”)

 

53 Queen Anne Street

 

London W1G 9HP

 

 

Attention:

Company Secretary

 

 

Dear Sirs,

 

[Name of Facility Company] (the “Company”)

 

We refer to the notice, received today from the Company with respect to the
fixed charge which it has granted to Burdale over the Blocked Account(s) (the
“Notice”).

 

Terms not defined in this letter shall have the meanings given to them in the
Notice.

 

We hereby acknowledge that the Company has charged to Burdale by way of a first
fixed charge all of its rights, title, interest and benefit in and to the
Blocked Account.

 

We hereby irrevocably undertake to you that until receipt by us of notice from
you confirming that you no longer have any interest in the Blocked Account we
shall:

 

(a)                        not exercise any right of combination, consolidation,
merger or set-off which we may have in respect of, or otherwise exercise any
other right which we may have to apply any monies from time to time standing or
accruing to the credit of the Blocked Account save for fees and charges payable
to us for the operation of the Blocked Account;

 

(b)                       promptly notify you of any renewal, renumbering or
redesignation of any and all of the Blocked Account;

 

(c)                        promptly send to you copies with respect to all the
Blocked Account of all statements and, if requested by you, copies of all
credits, debits and notices given or made by us in connection with such account;

 

(d)                       not permit or effect any withdrawal or transfer from
the Blocked Account by or on behalf of the Company save for withdrawals and
transfers requested by you in writing to us pursuant to the terms of this
letter;

 

(e)                        comply with all instructions received by us from you
from time to time with respect to the conduct of the Blocked Account provided
that such instructions are given in accordance with the terms of this letter;

 

35

--------------------------------------------------------------------------------


 

(f)                          comply with all instructions received by us from
you from time to time with respect to the movement of funds from the Blocked
Account provided that:

 

(i)                             all instructions are received in writing, by
facsimile, to us at facsimile number [         ], attention: [         ];

 

(ii)                          all instructions must be received by 2 pm if they
are to be complied with on the same Business Day.  Instructions received outside
such hours will be complied with on the next Business Day following such
receipt. Facsimile instructions will be deemed received at the time of
transmission;

 

(iii)                       all instructions are given in compliance with the
mandate entered into by you stipulating who may give instructions to us; and

 

(iv)                      to the extent that an instruction is given which would
in our opinion cause the Blocked Account to become overdrawn we will transfer
the outstanding balance in the account;

 

(g)                       (subject to paragraph (h) below) effect the following
transaction on a daily basis unless we receive written notice to the contrary in
accordance with paragraph (f) above: the cleared balance of the Blocked Account
will be transferred into the account at [Bank] account number [         ], being
an account in your name designated the “[the relevant Facility Company] Loan
Account” attn. [         ]];

 

(h)                       we shall not be obliged to comply with any
instructions received from you or undertake the transactions set out in
paragraph (g) where:

 

(i)                             due to circumstances not within our direct
control we are unable to comply with such instructions; and

 

(ii)                          that to comply with such instructions will breach
a Court Order or be contrary to applicable law,

 

and in each case we shall give notice thereof to the Company and Burdale as well
as reasons why we cannot comply with such instructions;

 

(i)                           in the event that we are unable to comply with any
instructions due to circumstances set out in paragraph (h) we shall not be
responsible for any loss caused to you or to the Company and in any event we
shall not be liable for any consequential, special, secondary or indirect loss
of or damage to goodwill, profits or anticipated savings (however caused); and

 

(j)                           you acknowledge that we are obliged to comply with
the terms of this letter and that we have no notice of the particulars of the
charge granted to you by the Company other than as set out in the Notice and
this letter. You further acknowledge that subject to the terms of this letter we
shall not be liable to you in any respect if the Company operates the Blocked
Account in breach of any agreement entered into by the Company with you.

 

We note that, for the purposes of this letter, all notices, copy notices,
advices and correspondence to be delivered to you shall be effectively delivered
if sent by facsimile to you at number 020 7935 5445 or by post at the address at
the top of this letter, in both cases marked for the attention of the Company
Secretary.

 

This letter is governed by and shall be construed in accordance with English
law.

 

36

--------------------------------------------------------------------------------


 

Yours faithfully

 

We hereby acknowledge and accept the terms
of this letter

 

 

 

 

 

 

 

for and on behalf of

 

for and on behalf of

 

 

 

[BANK]

 

BURDALE FINANCIAL LIMITED

 

37

--------------------------------------------------------------------------------


 

Part II – Other Accounts

 

Other Accounts Notice

[On Headed Notepaper of relevant Chargor]

 

[Date]

 

To:

[Bank name]

 

[         ] Branch

 

[Address]

 

 

 

Attention:      [         ]

 

Dear Sirs,

 

We hereby give you notice that by Deed of Debenture dated [         ] (the
“Deed”), we have charged to Burdale Financial Limited (“Burdale”) all our
rights, title, interest and benefit in and to the following accounts held with
yourselves and all amounts standing to the credit of such accounts from time to
time:

 

Account No. [         ], sort code [         ]

 

Account No. [         ], sort code [         ]

 

Account No. [         ], sort code [         ]

 

[Repeat as necessary]

 

(the “Charged Accounts”).

 

Please acknowledge receipt of this letter by returning a copy of the attached
letter on your own headed notepaper with a receipted copy of this notice
forthwith, to Burdale at 53 Queen Anne Street, London, W1G 9HP, Attention:
Company Secretary.

 

Yours faithfully

 

 

 

 

for and on behalf of

VIEWSONIC EUROPE LIMITED

 

38

--------------------------------------------------------------------------------


 

Other Accounts Acknowledgement

[On the Headed Notepaper of Bank]

 

[Date]

 

To:

Burdale Financial Limited (“Burdale”)

 

53 Queen Anne Street

 

London W1G 9HP

 

 

Attention:

Company Secretary

 

 

Dear Sirs,

 

[Relevant Chargor] (the “Chargor”)

 

We refer to the notice, received today from the Chargor with respect to the
charge which it has granted to Burdale over the Charged Accounts (the “Notice”).

 

Terms not defined in this letter shall have the meanings given to them in the
Notice.

 

We hereby acknowledge that the Chargor has charged to Burdale by way of a first
floating charge all of its rights, title, interest and benefit in and to the
Charged Accounts.

 

We hereby irrevocably undertake to you that until receipt by us of notice from
you confirming that you no longer have any interest in the Charged Accounts we
shall:

 

(a)                          not exercise any right of combination,
consolidation, merger or set-off which we may have in respect of, or otherwise
exercise any other right which we may have to apply any monies from time to time
standing or accruing to the credit of the Charged Accounts save for fees and
charges payable to us for the operation of the Charged Accounts;

 

(b)                         promptly notify you of any renewal, renumbering or
redesignation of any and all of the Charged Accounts;

 

(c)                          upon request from send to you copies with respect
to all the Charged Accounts of all statements together with copies of all
credits, debits and notices given or made by us in connection with such account;

 

(d)                         permit or effect any withdrawal or transfer from the
Charged Accounts in accordance with the Chargor’s mandate with us until we
receive notice from you terminating the Chargor’s right to operate the Charged
Accounts;

 

(e)                          Comply with all instructions received by us from
you from time to time with respect to the conduct of the Charged Accounts
provided that such instructions are given in accordance with the terms of this
letter;

 

(f)                            comply with all instructions received by us from
you from time to time with respect to the movement of funds from the Charged
Accounts provided that:

 

(i)                         all instructions are received in writing, by
facsimile, to us at facsimile number [         ], attention: [         ]; and

 

39

--------------------------------------------------------------------------------


 

(ii)                      all instructions must be received by 2 pm if they are
to be complied with on the same Business Day.  Instructions received outside
such hours will be complied with on the next Business Day following such
receipt. Facsimile instructions will be deemed received at the time of
transmission; and

 

(iii)                   to the extent that an instruction is given which would
in our opinion cause any Charged Account to become overdrawn we will transfer
the cleared balance in the account;

 

(g)                         we shall not be obliged to comply with any
instructions received from you where:

 

(i)                         due to circumstances not within our direct control
we are unable to comply with such instructions; and

 

(ii)                      that to comply with such instructions will breach a
Court Order or be contrary to applicable law,

 

and in each case we shall give notice thereof to the Chargor and Burdale as well
as reasons why we cannot comply with such instructions;

 

(h)                         in the event that we are unable to comply with any
instructions due to circumstances set out in paragraph (g) we shall not be
responsible for any loss caused to you or to the Chargor and in any event we
shall not be liable for any consequential, special, secondary or indirect loss
of or damage to goodwill, profits or anticipated savings (however caused); and

 

(i)                             you acknowledge that we are obliged to comply
with the terms of this letter and that we have no notice of the particulars of
the charge granted to you by the Chargor other than as set out in the Notice and
this letter. You further acknowledge that subject to the terms of this letter we
shall not be liable to you in any respect if the Chargor operates the Charged
Accounts in breach of any agreement entered into by the Chargor with you.

 

We are irrevocably authorised by you to follow any instructions received from
you in relation to the Charged Accounts from any person that we reasonably
believe is an authorised officer of Burdale, without further inquiry as to
Burdale’s right or authority to give such instructions and we shall be fully
protected in acting in accordance with such instructions.

 

We note that, for the purposes of this letter, all notices, copy notices,
advices and correspondence to be delivered to you shall be effectively delivered
if sent by facsimile to you at number 020 7935 5445 or by post at the address at
the top of this letter, in both cases marked for the attention of the Company
Secretary.

 

This letter is governed by and shall be construed in accordance with English
law.

 

 

Yours faithfully

We hereby acknowledge and accept the terms
of this letter

 

 

 

 

 

 

for and on behalf of

for and on behalf of

 

 

[BANK]

BURDALE FINANCIAL LIMITED

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Group Shares

 

Chargor

 

Company Name

 

Type of Share

 

Number of Shares

 

Nominee (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Blocked Accounts and Other Accounts

 

Bank

 

Branch

 

Account No.

 

Denomination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PART I

 

Blocked Accounts

 

Bank

 

Country

 

Account Number

 

Denomination

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

 

 

PART II

 

Other Accounts

 

 

Bank

 

Country

 

Account Number

 

Denomination

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

 

 

PART III

 

Local Accounts

 

 

Bank

 

Country

 

Account Number

 

Denomination

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

[*]

 

--------------------------------------------------------------------------------

*      Confidential Treatment Requested

 

42

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Deed of Accession

 

DATE

 

PARTIES

 

(1)                        [         ] LIMITED (Registered in England and Wales
under company registration number [         ]) (the “New Chargor”);

 

(2)                        VIEWSONIC EUROPE LIMITED (Registered in England and
Wales under company registration number 03131161) (the “Company”) for itself and
as agent for and on behalf of each of the other Chargors presently party to the
Debenture (as defined below); and

 

(3)                        BURDALE FINANCIAL LIMITED (Registered in England and
Wales under company registration number 2656007) (“Burdale”).

 

RECITALS

 

(A)                    The Company and others as Chargors entered into a deed of
debenture dated [         ] (as supplemented and amended from time to time, the
“Debenture”) in favour of Burdale.

 

(B)                      The New Chargor has at the request of the Company and
in consideration of Burdale continuing to make facilities available to the
Facility Companies and after giving due consideration to the terms and
conditions of the Finance Documents and the Debenture and satisfying itself that
there are reasonable grounds for believing that the entry into this Deed by it
will be of benefit to it, decided in good faith and for the purpose of carrying
on its business to enter into this Deed and thereby become a Chargor under the
Debenture.

 

(C)                      The Chargors and Burdale intend that this document take
effect as a deed notwithstanding that it may be executed under hand.

 

IT IS AGREED AS FOLLOWS:

 

1.                             Terms defined in the Debenture have the same
meaning when used in this Deed.

 

2.                             The New Chargor agrees to become a party to and
bound by the terms of the Debenture as a Chargor with immediate effect and so
that the Debenture shall be read and construed for all purposes as if the New
Chargor had been an original party to the Debenture in the capacity of Chargor
(but so that the security created consequent on such accession shall be created
on the date of this Deed).

 

3.                             The New Chargor undertakes to be bound by all of
the covenants and agreements in the Debenture which are expressed to be binding
on a Chargor.

 

43

--------------------------------------------------------------------------------


 

4.                             The New Chargor grants to Burdale the
assignments, charges, mortgages and other Security Interests described in the
Debenture as being granted, created or made by Chargors under the Debenture to
the intent that its assignments, charges, mortgages and other Security Interests
shall be effective and binding upon it and its property and assets and shall not
in any way be avoided, discharged or released or otherwise adversely affected by
any ineffectiveness or invalidity of the Debenture or of any other party’s
execution of the Debenture or any other Deed of Accession, or by any avoidance,
invalidity, discharge or release of any guarantee, assignment or charge
contained in the Debenture or in any other Deed of Accession.

 

5.                             The Debenture and this Deed shall be read and
construed as one to the extent and so that references in the Debenture to:

 

(a)                        “this Deed” and similar phrases shall be deemed to
include this Deed;

 

(b)                       “Schedule 2” shall be deemed to include a reference to
part I of the Schedule to this Deed;

 

(c)                        “Schedule 4” shall be deemed to include a reference
to part II of the Schedule to this Deed;

 

(d)                       “Schedule 5” shall be deemed to include a reference to
part III of the Schedule to this Deed;

 

(e)                        “Schedule 7” shall be deemed to include a reference
to part IV of the Schedule to this Deed;

 

(f)                          “Schedule 8” shall be deemed to include a reference
to part V of the Schedule to this Deed.

 

6.                             The parties agree that the bank accounts of the
New Chargor specified in part III of the Schedule to this Deed shall be
designated as Other Accounts for the purposes of the Debenture.

 

7.                             The Company, for itself and as agent for and on
behalf of the other Chargors under the Debenture, agrees and consents to all of
the matters provided for in this Deed.

 

8.                             Without limiting the generality of the other
provisions of this Deed and the Debenture, pursuant to the terms of this Deed
and the Debenture, the New Chargor as security for the payment and performance
of the Secured Liabilities, and in the manner specified in clause 1.2(g) of the
Debenture:

 

(a)                        charges to Burdale by way of first legal mortgage all
of the property (if any) now belonging to it brief descriptions of which are
specified in Schedule 2 to the Debenture and/or part I of the Schedule to this
Deed;

 

(b)                       mortgages and charges and agrees to mortgage and
charge to Burdale all of the stocks, shares and other securities (if any) brief
descriptions of which are specified in part II of the Schedule to this Deed
(which shall from today’s date form part of the Group Shares for the purposes of
the Debenture), the same to be a security by way of a first mortgage;

 

44

--------------------------------------------------------------------------------


 

(c)                        [charges to Burdale by way of a first fixed charge
all of its right, title and interest in and to:

 

(i)                          the Blocked Account(s) specified in the Schedule to
the Accession Letter dated on or about today’s date pursuant to which the New
Chargor is to become a Facility Company and a Guarantor under the Facility
Agreement; and

 

(ii)                       all monies standing to the credit of such Blocked
Account(s) and the debts represented by them;][INCLUDE IF NEW CHARGOR IS ALSO TO
BE A FACILITY COMPANY]

 

(d)                       charges to Burdale by way of first fixed charge its
registered Intellectual Property (if any) specified in part IV of the
Schedule to this Deed (which shall from today’s date form part of the Specified
Intellectual Property of the Chargors for the purposes of the Debenture); and

 

(e)                        mortgages and charges and agrees to mortgage and
charge to Burdale the same to be a security by way of a first mortgage all of
its right, title and interest in and to the Equipment (if any) brief
descriptions of which are specified in part V of the Schedule to this Deed
(which shall from today’s date form part of the Specified Equipment for the
purposes of the Debenture), the same to be a security by way of a first legal
mortgage and all spare parts and replacements for and all modifications and
additions to such Specified Equipment.

 

9.                             This Deed is governed by English law.

 

This Deed has been entered into as a deed on the date stated at the beginning of
this Deed.

 

SCHEDULE

 

Part I – Real Property

 

[Insert details of any real property owned by the New Chargor]

 

Part II – Group Shares

 

[Insert details of all Group Shares of the New Chargor]

 

Part III – Other Accounts

 

[Insert details of all Other Accounts of the New Chargor]

 

Part IV – Specified Intellectual Property

 

[Insert details of any registered Intellectual Property owned by the New
Chargor]

 

Part V – Specified Equipment

 

[Insert details of any Equipment owned by the New Chargor which is to be
Specified Equipment]

 

45

--------------------------------------------------------------------------------


 

SIGNATORIES

 

[to the Deed of Accession]

 

The New Chargor

 

 

 

Executed as a Deed by

)

[         ] LIMITED

)

acting by two of its directors or

)

one director and its secretary:

)

 

 

 

Director

 

 

 

 

 

Director/Secretary

 

 

 

 

The Company

 

for itself and as agent for the other

 

Chargors party to the Debenture

 

 

 

 

 

Executed as a Deed by

)

VIEWSONIC EUROPE LIMITED

)

acting by two of its directors or

)

one director and its secretary:

)

 

 

 

Director

 

 

 

 

 

Director/Secretary

 

 

Burdale

 

BURDALE FINANCIAL LIMITED

 

By:

 

46

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Specified Intellectual Property

 

47

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Specified Equipment

 

48

--------------------------------------------------------------------------------


 

SIGNATORIES

 

The Company

 

 

 

Executed as a Deed by

)

VIEWSONIC EUROPE LIMITED

)

acting by two of its directors or

)

one director and its secretary:

)

 

 

 

Director

 

 

 

 

 

Director/Secretary

 

 

 

 

Burdale

 

BURDALE FINANCIAL LIMITED

 

By:

 

49

--------------------------------------------------------------------------------